




















LOAN AGREEMENT
BETWEEN
CLEAN ENERGY FINANCE
AND INVESTMENT AUTHORITY,
as Lender,


AND
FUELCELL ENERGY, INC.,
as Borrower.




















Dated:
March 5, 2013

1

--------------------------------------------------------------------------------



LOAN AGREEMENT


THIS LOAN AGREEMENT (this “Agreement”) is made as of March 5, 2013, by and
between FuelCell Energy, Inc., a Delaware corporation having its principal place
of business at 3 Great Pasture Road, Danbury, Connecticut 06810 (“Borrower”),
and the Clean Energy Finance and Investment Authority, a quasi-public agency of
the State of Connecticut, acting as administrator of the Clean Energy Fund
pursuant to Section 16-245n of the General Statutes, as amended by Section 99 of
Public Act No. 11-80, and having its principal place of business at 865 Brook
Street, Rocky Hill, Connecticut 06067 (the “Lender”).
WITNESSETH:


WHEREAS, the Borrower has requested that Lender lend it the sum of up to Five
Million Eight Hundred Seventy-Three Thousand One Hundred Eighty-Eight and 45/100
Dollars ($5,873,188.45) for the purposes described in Section 5.7 herein; and


WHEREAS, Lender has agreed to make the Loan upon the terms and conditions
hereinafter set forth in order to stimulate and encourage growth and investment
in clean energy projects in the State of Connecticut; and


WHEREAS, Borrower and Lender agree that upon Borrower’s initial draw under this
Loan, Borrower shall pay Eight Hundred Seventy-Three Thousand One Hundred
Eighty-Eight and 45/100 Dollars ($873,188.45) (the “Initial Draw Amount”) of
such drawn amounts to the Lender in order to pay off all outstanding, principal,
interest and other obligations of Bridgeport Fuel Cell Park, LLC, a wholly-owned
Subsidiary of Borrower, under that certain Loan Agreement, dated April 13, 2006,
between Bridgeport Fuel Cell Park, LLC and Connecticut Innovations,
Incorporated, acting on behalf of Connecticut Clean Energy Fund (the
“Pre-Development Loan”) in full satisfaction of all of its obligations pursuant
to the Pre-Development Loan.


NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereby agree as follows:


SECTION I.

DEFINITIONS
1.1.    Definitions.
All capitalized terms used in this Agreement, in the Term Note, in the other
Loan Documents or in any certificate, report or other document made or delivered
pursuant to this Agreement (unless otherwise defined therein) shall have the
meanings assigned to them below:
Account Control Agreement. The Blocked Account Control Agreement (“Shifting
Control”) with respect to the Project Account, among Lender, Borrower and
JPMorgan Chase Bank, N.A. dated March 5, 2013.

2

--------------------------------------------------------------------------------



Affiliate. With respect to any Person, any Person which directly or indirectly
Controls, is controlled by, or is under common Control with such Person;
provided, however, that neither Lender nor any of its Affiliates shall be deemed
or construed to be an Affiliate of the Borrower or any of its Affiliates solely
as a consequence of holding the Term Note.
Agreement. This Loan Agreement, including the Exhibits and Schedules hereto, as
the same may be supplemented, amended or restated from time to time.
Availability Period. The period commencing on the date that Lender receives the
Environmental Report from Borrower demonstrating to Lender’s reasonable
satisfaction that Borrower has adequately completed the Project Site
Environmental Remediation and ending on April 30, 2014.
Asset Purchase Agreement. The Asset Purchase Agreement between Borrower,
Bridgeport Fuel Cell Park, LLC and Dominion Bridgeport Fuel Cell, Inc., dated
December 12, 2012.
Borrower. See Preamble.
Borrower’s Accountants. KPMG LLP, or such other independent certified public
accountants as are selected by the Borrower and reasonably acceptable to the
Lender.
Business Day. Any day other than a Saturday, Sunday or legal holiday on which
banks in the State of Connecticut are open for the conduct of a substantial part
of their commercial banking business.
Change in Control. The occurrence of any one of the following events:


(a)     the acquisition of direct or indirect Control of the Borrower by any
Person or group (within the meaning of the Securities Exchange Act of 1934 and
the rules of the SEC thereunder as in effect on the date hereof), other than a
Person or group which Controls Borrower as of the Closing Date; or


(b)     any sale, lease, exchange or other transfer (in a single transaction or
a series of transactions) of all or substantially all of the assets of Borrower
to any Person or group (within the meaning of the Securities Exchange Act of
1934 and the rules of the SEC thereunder as in effect on the date hereof).


Closing Date. The first Business Day on which the conditions set forth in
Section 3.1 have been satisfied or waived.
Code. The Internal Revenue Code of 1986 and the rules and regulations
thereunder, collectively, as the same may from time to time be supplemented or
amended and remain in effect.
Collateral. All of the property, rights and interests of the Borrower that are
or are intended to be subject to the security interests and Liens created by the
Security Documents.

3

--------------------------------------------------------------------------------



Compliance Certificate. A certificate, signed and certified as accurate and
complete by a Responsible Officer of the Borrower, in substantially the form of
Exhibit B or another form that is acceptable to the Lender in its sole
discretion.
    
Control. The possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract, or otherwise. A Person shall be
deemed to control another person if the controlling Person owns 20% or more of
any Voting Stock of the controlled person or possesses, directly or indirectly,
the power to direct or cause the direction of the management and policies of the
controlled person, whether through ownership of stock, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
Default. An Event of Default or any event or condition that, but for the
requirement that time elapse or notice be given, or both, would constitute an
Event of Default.
Default Rate. The interest rate otherwise applicable to the Loan plus 3% per
annum.
Disbursement Date. The date(s) on which Lender disburses the amount of the Loan
or part thereof to the Borrower or its order pursuant to this Agreement.
EPC Agreement. That certain Agreement between Dominion Bridgeport Fuel Cell, LLC
and Borrower for Engineering, Procurement and Construction for the Bridgeport
Fuel Cell Park, Purchase Order No. 70254744, dated as of December 12, 2012.
Environmental Laws. Any and all applicable Law relating to injury to, or the
protection of, real or personal property or human health or the environment,
including, without limitation, all requirements pertaining to reporting,
licensing, permitting, investigation, remediation and removal of emissions,
discharges, releases or threatened releases of Hazardous Materials into the
environment or relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of such Hazardous Materials.
Environmental Report. A written report from Borrower’s environmental consultant,
Fuss & O’Neill, that demonstrates to Lender’s reasonable satisfaction that
Borrower has adequately completed the Project Site Environmental Remediation set
forth in the November 26, 2012 letter from Fuss & O’Neill Richard S. Kulger and
Andrew R. Zlotnick to Kirk Arneson, Senior Project Manager, Fuel Cell Energy,
entitled “Work Plan for Site Preparation and Remediation Services, Bridgeport
Fuel Cell Park, 1366 Railroad Avenue, Bridgeport, CT.”
Equity Interests. Shares of capital stock, partnership interest, membership
interests in a limited liability company, beneficial interests in a trust or
other equity interests in a Person, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any such equity interest.
ERISA. The Employee Retirement Income Security Act of 1974 and the rules and
regulations thereunder, collectively, as the same may from time to time be
supplemented or amended and remain in effect.

4

--------------------------------------------------------------------------------



ERISA Affiliate. Any trade or business, whether or not incorporated, that is
treated as a single employer with the Borrower under Section 414(b), (c), (m) or
(o) of the Code and Section 4001(a)(14) of ERISA.
ERISA Event. (a) Any “reportable event,” as defined in Section 4043 of ERISA or
the regulations issued thereunder, with respect to a Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC as of
the date hereof; (b) the adoption of any amendment to a Plan that would require
the provision of security pursuant to Section 401(a)(29) of the Code or Section
307 of ERISA; (c) the existence with respect to any Plan of an “accumulated
funding deficiency” (as defined in Section 412 of the Code or Section 302 of
ERISA), whether or not waived; (d) the filing pursuant to Section 412(d) of the
Code or Section 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (e) the incurrence of any liability
under Title IV of ERISA with respect to the termination of any Plan or the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Multiemployer Plan; (f) the receipt by the Borrower of any ERISA
Affiliate from the PBGC or a plan administrator or any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (g) the receipt by the Borrower or any ERISA Affiliate of any notice
concerning the imposition of Withdrawal Liability (as defined in Part I of
Subtitle E of Title IV of ERISA) with respect to any Multiemployer Plan or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (h) the occurrence
of a “prohibited transaction” with respect to which the Borrower or any of its
Subsidiaries is a “disqualified person” (within the meaning of Section 4975 of
the Code) or with respect to which the Borrower or any such Subsidiary could
otherwise be liable; and (i) any other event or condition with respect to a Plan
or Multiemployer Plan that could reasonably be expected to result in liability
of the Borrower.
Event of Default. Any event or condition identified as such in Section 8.1
hereof.
Excluded Taxes. With respect to the Lender or any other recipient of any payment
to be made by or on account of any obligation of any Borrower under any Loan
Document, (a) Taxes imposed on or measured by net income, franchise Taxes or
branch profits Taxes under Section 884 of the Code (and similar Taxes imposed in
lieu thereof) imposed by a jurisdiction as a result of such recipient being
organized in or having its principal office or, in the case of a Lender, having
its applicable lending office in, such jurisdiction, or as a result of any other
present or former connection between such recipient and such jurisdiction, other
than any connection arising from such recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to, or enforced, any Loan Document or sold or assigned an
interest in any Loan or Credit Document, (b) in the case of a Lender, any U.S.
federal withholding Tax that is imposed pursuant to a law in effect at the time
such Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that pursuant to Section 2.5, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, and (c) any U.S. federal withholding Tax imposed
pursuant to FATCA.
Field Exam. See Section 5.5.
GAAP. United States generally accepted accounting principles, consistently
applied.

5

--------------------------------------------------------------------------------



Governmental Authority. Any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.
Grant Agreement. The Standard Grant Agreement between the Lender and Dominion
Bridgeport Fuel Cell, LLC, dated December 12, 2012.
Grantor Trust. That certain trust created by the Borrower pursuant to a Grantor
Trust Agreement between the Borrower and Branch Banking and Trust Company (the
“Grantor Trust Agreement”), in accordance with Section 8.3 of the Services
Agreement, which secures certain of the Borrower’s continuing obligations to
Bridgeport Fuel Cell, LLC pursuant to the Asset Purchase Agreement, EPC
Agreement and the Services Agreement.
Law. Any United States federal, state, local, county or municipal law, statute,
regulation, code, order, ordinance, rule, decree, judgment, consent decree, or
governmental requirement enacted, promulgated, entered into, agreed or imposed
by any Governmental Authority
Guarantees. As applied to any Person (the “Guarantor”), all guarantees,
endorsements and other contingent or surety obligations with respect to
Indebtedness or other obligations of any other Person (the “primary obligor”),
whether or not reflected on the consolidated balance sheet of the guarantor,
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation.
Guarantor. See Guarantees.
Hazardous Material. Any substance (a) the presence of which requires or may
hereafter require notification, investigation, removal or remediation under any
Environmental Law; (b) which is or becomes defined as a “hazardous waste”,
“hazardous material” or “hazardous substance” or “pollutant” or “contaminant”
under any present or future Environmental Law or amendments thereto including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. Section 9601 et seq.) and any applicable local statutes
and the regulations promulgated thereunder; (c) that is toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise hazardous and that is or becomes regulated pursuant to any
Environmental Law by any Governmental Authority; or (d) without limitation, that
contains gasoline, diesel fuel or other petroleum products, asbestos or
polychlorinated biphenyls (“PCB’s”).
Indebtedness. As applied to the Borrower and its Subsidiaries, without
duplication, (a) all obligations for borrowed money or other extensions of
credit whether secured or unsecured, absolute or contingent, including, without
limitation, unmatured reimbursement obligations with respect to letters of
credit or guarantees issued for the account of or on behalf of the Borrower and
its Subsidiaries and all

6

--------------------------------------------------------------------------------



obligations representing the deferred purchase price of property, other than
accounts payable arising in the ordinary course of business, (b) all obligations
evidenced by bonds, notes, debentures or other similar instruments, (c) all
obligations secured by any mortgage, pledge, security interest or other Lien on
property owned or acquired by the Borrower or any of its Subsidiaries whether or
not the obligations secured thereby shall have been assumed, (d) that portion of
all obligations arising under leases that is required to be capitalized on the
consolidated balance sheet of the Borrower and its Subsidiaries, (e) all
obligations that are immediately due and payable out of the proceeds of or
production from property now or hereafter owned or acquired by the Borrower or
any of its Subsidiaries, (f) all other obligations that, in accordance with
GAAP, would be included as a liability on the consolidated balance sheet of the
Borrower and its Subsidiaries, but excluding anything in the nature of capital
stock, capital surplus and retained earnings, (g) the principal and interest
portions of all rental obligations of Borrower and its Subsidiaries under any
off balance sheet loan or similar off balance sheet financing where such
transaction is considered borrowed money indebtedness for Tax purposes but is
classified as an operating lease in accordance with GAAP, and (h) all Guarantees
of the foregoing.
Initial Draw. At Closing, Borrower may make an initial draw under this Loan of
the Initial Draw Amount in order to pay off all outstanding, principal, interest
and other obligations of Bridgeport Fuel Cell Park, LLC, a wholly-owned
Subsidiary of Borrower, under the Pre-Development Loan.
Initial Draw Amount. Has the meaning set forth in the Recitals of this
Agreement.
Initial Financial Statement. See Section 4.6(a).
Intercompany Indebtedness. See Section 10.21.
Interest Deficit. See Section 2.3(c)
Knowledge of the Borrower. As to a particular matter, the actual knowledge of
the following persons: Arthur Bottone, Michael Bishop, Steve Brown, Anthony Leo,
Anthony Rauseo, Andrew Skok, Michael Riddell, Kirk Arneson, Ben Toby, Frank
Wolak, and Michael Sumrow.
Lender. See Preamble.
Liens. See Section 7.3.
Loan Documents. This Agreement, the Term Note, and the Security Documents,
together with any agreements, instruments or documents now or hereafter executed
and delivered pursuant to or in connection with any of the foregoing.
Loan. The term loan made or to be made by the Lender to the Borrower pursuant to
Section II of this Agreement.
Material Adverse Effect. An event, circumstance, happening or condition which
has resulted or could reasonably be expected to result in a material adverse
effect on (a) the business, operations, property, assets, or financial condition
of the Borrower and all of its Subsidiaries taken as a whole, (b) the ability of
Borrower to perform any material obligation or to pay any Obligations under this
Agreement or the other Loan Documents, or (c) the validity or enforceability of
this Agreement or any

7

--------------------------------------------------------------------------------



of the other Security Documents or any of the rights or remedies of Lender
hereunder or thereunder. In determining whether any individual event would
result in a Material Adverse Effect, notwithstanding that such event in and of
itself does not have such effect, a Material Adverse Effect shall be deemed to
have occurred if the cumulative effect of such event and all other than existing
events would result in a Material Adverse Effect.
Maturity Date. The earlier of (a) the date that is one hundred forty four (144)
months after the Provisional Acceptance Date, and (b) March 31, 2026.
Multiemployer Plan. Any plan that is a Multiemployer Plan as defined in Section
4001(a)(3) of ERISA.
Note Record. Any internal record, including a computer record, maintained by the
Lender with respect to the Loan.
Obligations. The aggregate outstanding principal balance of and interest (and
premium, if any) on the Loan (including, without limitation, interest accruing
at the then applicable rate provided herein after the maturity of the Loan and
interest accruing at the then applicable rate provided herein after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
and all other obligations of the Borrower to the Lender of every kind and
description pursuant to or in connection with the Loan Documents, direct or
indirect, absolute or contingent, primary or secondary, due or to become due,
now existing or hereafter arising, regardless of how they arise or by what
agreement or instrument, if any, in each case whether on account of principal,
interest, premium, reimbursement obligations, fees, indemnities, costs, expenses
or otherwise (including, without limitation, all fees and disbursements of
counsel that are required to be paid by the Borrower or any Guarantor pursuant
to any of the Loan Documents), and including obligations to perform acts and
refrain from taking actions as well as obligations to pay money.
Patriot Act. The United and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, together with any
amendments or supplements thereto or replacements thereof.
PBGC. The Pension Benefit Guaranty Corporation or any entity succeeding to any
or all of its functions under ERISA.
Pension Plan. Any Plan that is a “single employer plan” (as defined in Section
4001(a)(15) of ERISA).
Permitted Liens. See Section 7.3.
Person. Any individual, corporation, partnership, limited liability company,
trust, association, unincorporated association, business or other legal entity,
including any Government Authority.
Plan. Any “employee pension benefit plan” or “employee welfare benefit plan”
(each as defined in Section 3 of ERISA) maintained by the Borrower or any
Subsidiary of the Borrower.

8

--------------------------------------------------------------------------------



Pre-Development Loan. Has the meaning set forth in the Recitals of this
Agreement.
Prohibited Transaction. Any “prohibited transaction” within the meaning of
Section 406 of ERISA or Section 4975 of the Code that is not subject to a
statutory, regulatory, class or individual exemption.
Project. The Bridgeport Fuel Cell Park project more fully described in Exhibit A
hereto.
Project Account. A depository account of Borrower maintained at JPMorgan Chase
Bank, N.A, into which all payments to Borrower under the Services Agreement
shall be deposited.
Project Agreements. The Asset Purchase Agreement, EPC Agreement, Services
Agreement and the Grantor Trust Agreement.
Provisional Acceptance Date. The date on which Borrower has achieved
“Provisional Acceptance” (as such term is defined in the EPC Agreement).
Responsible Officer. The chief executive officer, president, chief financial
officer or treasurer of the Borrower, and any other officer of the Borrower
designated by the Borrower to sign on its behalf.
SEC. The Securities and Exchange Commission.
Security Agreement. That certain Security Agreement dated as of the date hereof
by and among Lender and Borrower pursuant to which the Borrower shall grant to
Lender (a) first priority perfected security interests in Borrower’s right and
interest in all future cash flows from the Project Agreements (other than cash
flows from the EPC Agreement that are deposited into the Grantor Trust), and (b)
a first priority, perfected security interest in Borrower’s rights to receive
funds under the Grantor Trust, including without limitation Borrower’s right to
receive interest on the balance of escrowed funds under the Grantor Trust.
Security Documents. The Security Agreement and the Account Control Agreement,
each in favor of the Lender to secure the Obligations, in each case as amended
and/or restated and in effect from time to time, and any additional documents
evidencing or perfecting the Lender’s Lien on the Collateral. Services
Agreement. That certain Services Agreement by and between Dominion Bridgeport
Fuel Cell, LLC and FuelCell Energy, Inc., dated as of December 12, 2012.
Subsidiary. With respect to any Person, any corporation, association, joint
stock company, business trust, partnership, limited liability company or other
similar organization of which more than 50% of the ordinary voting power for the
election of a majority of the members of the board of directors or other
governing body of such entity is held or controlled by such Person or a
Subsidiary of such Person; or any other such organization the management of
which is directly or indirectly controlled by such Person or a Subsidiary of
such Person through the exercise of voting power or otherwise; or any joint
venture, whether incorporated or not, in which such Person has more than a 50%
ownership interest. Unless otherwise expressly noted herein, the term
“Subsidiary” means a Subsidiary of Borrower or of any of its direct or indirect
Subsidiaries.

9

--------------------------------------------------------------------------------



Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
Term Note. The Term Note in substantially the form of Exhibit C hereto, dated as
of the Closing Date, executed by the Borrower and purchased by the Lender on the
Closing Date in the principal amount of Five Million Eight Hundred Seventy-Three
Thousand One Hundred Eighty-Eight and 45/100 Dollars ($5,873,188.45).
U.S. Person. Any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.
Voting Stock. Capital stock or other Equity Interests of a corporation, the
holders of which are ordinarily, in the absence of contingencies, entitled to
elect the corporate directors (or persons performing similar functions).
1.2.    Rules of Interpretation.
(a)    All terms of an accounting or financial character used herein but not
defined herein shall have the meanings assigned thereto by GAAP, as in effect
from time to time, and all calculations for the purposes of Section VI hereof
shall be made in accordance with GAAP; provided that if any time after the date
hereof there shall occur any change in respect of GAAP from that used in the
preparation of the audited financial statements referred to in Section 4.6(a) in
a manner that would have a material effect on any matter which is material to
Section VI, the Borrower and the Lender will, within ten Business Days after
notice from the Lender or the Borrower, as the case may be to that effect,
commence and continue in good faith negotiations with a view towards making
appropriate amendments to the provisions hereof reasonably acceptable to the
Lender to reflect as narrowly as possible the effect on Section VI as in effect
on the date hereof; provided, further, that until such notice shall have been
withdrawn or the relevant provisions amended in accordance herewith, Section VI
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective.
(b)    Except as otherwise specifically provided herein, reference to any
document or agreement shall include such document or agreement as amended,
modified or supplemented and in effect from time to time in accordance with its
terms and the terms of this Agreement.
(c)    The singular includes the plural and the plural includes the singular.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.
(d)    A reference to any Person includes its permitted successors and permitted
assigns.
(e)    The words “include”, “includes” and “including” are not limiting.
(f)    The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

10

--------------------------------------------------------------------------------



(g)    All terms not specifically defined herein or by GAAP that are defined in
the Uniform Commercial Code as in effect in the State of Connecticut, shall have
the meanings assigned to them in such Uniform Commercial Code.


SECTION II.

DESCRIPTION OF LOAN
2.1.    The Loan.
(a)    The parties agree that, subject to the terms and conditions of this
Agreement, the Term Note and the other Loan Documents, upon a request of the
Borrower, during the Availability Period and together with the Initial Draw the
Lender shall make and Borrower shall borrow the Loan in an aggregate amount not
exceeding the principal amount of Five Million Eight Hundred Seventy-Three
Thousand One Hundred Eighty-Eight and 45/100 Dollars ($5,873,188.45). Borrower
shall not be allowed to re-borrow any amount repaid (whether voluntary or
otherwise) on the Loan. Amounts remaining undrawn at the end of the Availability
Period shall be automatically cancelled and unavailable for borrowing by the
Borrower.
(b)    The obligation of the Lender to make the Loan shall be subject to
compliance with the terms and conditions in Section 2.6 and satisfaction of the
conditions precedent in Article III herein, and receipt of such other approvals,
opinions or documents that the Lender may reasonably request.
2.2.    The Term Note; Recordation. The Loan shall be evidenced by the Term
Note. The Borrower irrevocably authorizes the Lender to make or cause to be
made, at or about the time of the Closing Date of the Loan or at the time of
receipt of any payment of principal on the Term Note, an appropriate notation on
its Note Record reflecting (as the case may be) the making of such Loan or the
receipt of such payment. The outstanding amount of the Loan set forth on the
Note Record shall be prima facie evidence of the principal amount thereof owing
and unpaid to the Lender, but the failure to record, or any error in so
recording, any such amount on the Lender’s Note Record shall not limit or
otherwise affect the obligations of the Borrower hereunder or under the Term
Note to make payments of principal of or interest on the Term Note when due.
2.3.    Interest Rate.
(a)    Accrued Interest; Interest Payments.
(i)    Interest on the outstanding principal balance of the Term Note shall
accrue monthly in arrears from the date of this Agreement until the Provisional
Acceptance Date at the rate per annum equal to 5% and added monthly to the
balance of the Loan. All computations of interest hereunder for the Loan shall
be made on the basis of a 360 day year and the actual number of days elapsed.

11

--------------------------------------------------------------------------------



(ii)    Beginning on the Provisional Acceptance Date and until the indefeasible
payment in full of the Obligations, Borrower shall pay interest to the Lender
monthly in arrears on the outstanding Loan at a rate per annum equal to 5% with
the first interest payment being due on the first day of the month immediately
succeeding the Provisional Acceptance Date and in monthly installments
thereafter. Interest shall be calculated on the basis of a year of 360 days and
the actual number of days elapsed.
(b)    Default. If a Default shall occur, then at the option of the Lender
(whether or not any of the Obligations have been accelerated) the unpaid balance
of the Loan shall bear interest, to the extent permitted by law, at the Default
Rate until such Default is cured or waived.
(c)    Interest Adjustments. Notwithstanding anything in the Loan Documents to
the contrary, if this Agreement, the Term Note or the other Loan Documents would
at any time otherwise require payment to the Lender of an amount of interest in
excess of the maximum amount then permitted by law, such interest payments to
the Lender shall be reduced to the extent necessary so as to ensure that the
Lender shall not receive interest in excess of such maximum amount. To the
extent that, pursuant to the foregoing sentence, the Lender shall receive
interest payments hereunder or under the Term Note in an amount less than the
amount otherwise provided, such deficit (the “Interest Deficit”) will cumulate
and will be carried forward until the termination of this Agreement. Interest
otherwise payable to the Lender hereunder and under the Term Note for any
subsequent period shall be increased by the maximum amount of the Interest
Deficit that may be so added without causing the Lender to receive interest in
excess of the maximum amount then permitted by the law.
2.4.    Payments and Prepayments of the Loan.
(a)    Monthly Repayments. Borrower shall repay to the Lender all the drawn Loan
amounts in forty-eight equal monthly installments in the amounts set forth in a
schedule to be provided by the Lender to the Borrower on or before the date that
is thirty (30) days from the last day of the Availability Period, which shall be
payable on or before the first day of each month, beginning on the eighth
anniversary of the Provisional Acceptance Date and monthly thereafter.
(b)    Repayment at Maturity. On the Maturity Date, the Borrower shall pay in
full the unpaid principal balance of the outstanding Loan together with all
unpaid interest thereon and all fees and other amounts due with respect thereto.
(c)    Prepayment Generally. The Loan may be prepaid at any time, without
premium or penalty, upon two (2) Business Days prior written notice to Lender.
Any such notice of prepayment shall be irrevocable. No such voluntary prepayment
shall be in an amount less than $25,000.
(d)    Mandatory Prepayments. Any funds released under the Grantor Trust to the
Borrower shall be paid by the Borrower directly to the Lender as a repayment of
the Loan, and such amounts shall be applied to the Borrower’s scheduled
repayments in Section 2.4(a) herein in inverse order of maturity.
2.5.    Method of Payments. All payments by the Borrower hereunder and under any
of the other Loan Documents shall be made at:

12

--------------------------------------------------------------------------------



Bank Name: Webster Bank
Bank Address: 377 Cromwell Ave., Rocky Hill, CT 06067
Routing Number: 211170101
Bank Account Number: 1918015762
Name on Account: Clean Energy Finance and Investment Authority


or such other place as Lender may from time to time designate in writing, in
lawful money of the United States. In each case, such payments shall be made in
immediately available funds, and shall be deemed to have been made only when
made in compliance with this Section. All such payments shall be made without
set-off or counterclaim and free and clear of and without deduction for any
Taxes. If any such obligation, other than an Excluded Tax, is imposed upon the
Borrower with respect to any amount payable by it hereunder or under any of the
other Loan Documents, the Borrower will pay to the Lender such additional amount
in U.S. Dollars as shall be necessary to enable the Lender to receive the same
net amount that the Lender would have received on such due date had no such
obligation been imposed upon the Borrower. The Borrower will deliver promptly to
the Lender certificates or other valid vouchers or other evidence of payment
satisfactory to the Lender for all Taxes or other charges deducted from or paid
with respect to payments made by the Borrower hereunder or under such other Loan
Document.
2.6.    Drawdowns.
Borrower shall be permitted to make one (1) drawing per month under the Loan,
and such drawings must occur during the Availability Period, except that the
Initial Draw may be drawn by Borrower at the Closing. The date of each such
drawing shall be known as a “Disbursement Date”, and the date of the first
drawing shall be the first Disbursement Date. The amount of each draw for a
particular month must be within the permitted drawdown range for that month, as
such information is set forth in Schedule 2.6a to this Agreement. To request a
borrowing under the Loan, Borrower shall notify Lender of such request in
writing not later than 12:00 p.m., Eastern time, five (5) Business Days before
the date of the proposed borrowing. Each such borrowing request shall be
irrevocable and shall be in the form attached as Exhibit D and signed by
Borrower. Each such written borrowing request shall specify the following
information in compliance with this Section 2.6: (i) the aggregate amount of the
requested borrowing; (ii) the date of such borrowing, which shall be a Business
Day; (iii) certification that as of the date of borrowing the Borrower is in
compliance with all covenants set forth in this Agreement and that the
representations and warranties set forth in this Agreement remain true and
correct in all respects, and (iv) a description of the purpose of such borrowing
along with such other supporting documents and evidence as the Lender reasonably
requires.
All outstanding undrawn commitments under the Loan shall automatically be
cancelled and reduced to zero at the close of business in Connecticut on the
last day of the Availability Period.

13

--------------------------------------------------------------------------------





SECTION III.

CONDITIONS TO THE LOAN
3.1.    Conditions Precedent to the Initial Draw.
The obligation of the Lender to make the initial draw on the Loan is subject to
the satisfaction of the following conditions precedent on or prior to the
Closing Date:
(a)    Closing Deliveries. The Lender shall have received the following
agreements, documents, certificates and opinions in form and substance
satisfactory to the Lender and its counsel and duly executed and delivered by
the parties thereto:
(i)    this Agreement;
(ii)    the Term Note, substantially in the form of Exhibit C hereto;
(iii)    the Security Agreement;
(iv)    Account Control Agreement with respect to the Project Account;
(v)    a copy of the Borrower’s written notice to Dominion Bridgeport Fuel Cell,
LLC to make all payments due to the Borrower under the Services Agreement
directly into the Project Account;
(vi)    a legal opinion or opinions from the Borrower’s counsel;
(vii)    certificates of insurance or insurance binders evidencing compliance
with Section 5.3 hereof and the applicable provisions of the Security Documents;
(viii)    a copy, certified by a duly authorized officer of the Borrower to be
true and complete on the Closing Date, of the Borrower’s (a) articles of
incorporation and certificate of incorporation, (b) bylaws or other similar
agreement as in effect on such date of certification, and (c) to the extent
required by such entity’s governing documents, the resolutions of the Borrower’s
Board of Directors, authorizing the execution and delivery by the Borrower of
the Loan Documents and identifying the officer(s) authorized to execute, deliver
and take all other actions required under this Agreement, and providing specimen
signatures of such officer(s);
(ix)    a certificate of good standing of recent date issued by the Secretary of
State of the Borrower’s jurisdiction of incorporation;
(x)    a certificate of the Responsible Officer as to the solvency of the
Borrower, that all conditions precedent on the part of the Borrower to the
execution and delivery hereof and the making of the Loan hereunder have been
satisfied, and the accuracy of the Borrower’s representations and warranties and
such other matters as the Lender may request;

14

--------------------------------------------------------------------------------



(xi)    a non-discrimination certificate in the form attached hereto as Exhibit
E; and
(xii)    such other documents, instruments, opinions and certificates, and
completion of such other matters, as the Lender may reasonably deem necessary or
appropriate.
(b)    Litigation. No litigation, arbitration, proceeding or investigation shall
be pending, or, to the Knowledge of the Borrower, threatened that questions the
validity or legality of the transactions contemplated by any Loan Document or
seeks a restraining order, injunction or damages in connection therewith, or
that could reasonably be expected to have a Material Adverse Effect.
(c)    Perfected Security Interest. All necessary filings and recordings against
the Collateral shall have been completed and the Lender shall have received
evidence, in form and substance satisfactory to Lender, that Lender has valid
perfected and first priority security interests in and Liens upon the Collateral
and any other property which is intended to be security for the Obligations or
the liability of any obligor in respect thereof, subject only to the security
interests and Liens permitted herein or in the other Security Documents.
(d)    Material Adverse Change. No Material Adverse Effect shall have occurred
with respect to Borrower since October 31, 2012, and no change or event shall
have occurred which would impair the ability of Borrower to perform its
obligations hereunder or under any of the other Loan Documents to which it is a
party or the ability of Lender to enforce the Obligations or realize upon the
Collateral.
(e)    Project Progress; No Default. The Borrower shall be on target to complete
the Project by February 3, 2014, as determined by Lender in its reasonable
discretion, and Borrower shall not be in default under the EPC Agreement, the
Services Agreement, or the Grantor Trust Agreement.
(f)    Due Diligence; Lender Board Approval. Borrower shall provide Lender with
all information and documents requested by the Lender to allow the Lender to
have completed its due diligence on the Borrower and its assets and properties,
and the results of such due diligence findings shall be to the satisfaction of
the Lender in its sole and absolute discretion and Lender’s board of directors
shall have approved the transaction.
(g)    Necessary Consents. Lender shall have received, in form and substance
satisfactory to Lender, all consents, waivers, acknowledgments and other
agreements from third persons necessary or desirable in order to permit, protect
and perfect Lender’s security interests in and Liens upon the Collateral or to
effectuate the provisions or purposes of this Agreement and the other Loan
Documents, including acknowledgments by lessors, mortgagees and warehousemen of
Lender’s security interests in the Collateral, waivers by such persons of any
security interests, Liens or other claims by such persons to the Collateral, and
agreements permitting Lender access to, and the right to remain on, the premises
to exercise its rights and remedies and otherwise deal with the Collateral.
3.2.    Conditions Precedent to Subsequent Draws. At the time of each draw under
the Loan after the initial draw, Borrower shall be in compliance with all of the
provisions, warranties, representation, agreements and covenants contained in
this Agreement, the other Loan Documents and

15

--------------------------------------------------------------------------------



the Project Agreements; there shall exist no Event of Default; no Material
Adverse Effect shall have occurred; the Borrower shall be on target to complete
the Project by February 3, 2014; and Lender shall have received a certificate
signed by a duly authorized officer of Borrower in the form attached hereto as
Exhibit D dated the date of such draw, certifying to the foregoing as well as to
the uses of the drawn amounts and the amount to be drawn pursuant to Section
2.6.
SECTION IV.

REPRESENTATIONS AND WARRANTIES
In order to induce the Lender to enter into this Agreement and to make the Loan,
the Borrower hereby makes to Lender the following representations and warranties
on the Closing Date and each Disbursement Date:
4.1.    Organization; Qualification; Business.
(a)    Each of the Borrower and its Subsidiaries (i) is a corporation, limited
liability company, limited partnership or other business entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
formation, (ii) has all requisite power to own or lease its property and conduct
its business as now conducted and as presently contemplated and (iii) is duly
qualified and in good standing and is duly authorized to do business in each
jurisdiction where the nature of its properties or business requires such
qualification, except where the failure to be so qualified would not have a
Material Adverse Effect. The jurisdictions in which Borrower is required to
maintain foreign qualification to do business are set forth in Schedule 4.1
hereto.
(b)    Since the date of the Initial Financial Statement, the Borrower has
continued to engage in substantially the same business as that in which it was
then engaged.
4.2.    Authority; No Conflicts. The execution, delivery and performance of the
Loan Documents and the transactions contemplated thereby are within the power
and authority of the Borrower and have been authorized by all necessary limited
liability company and/or corporate proceedings, as the case may be, and do not
and will not (a) contravene any provision of the Certificate of Formation and
Operating Agreement, or Certificate of Incorporation and Bylaws, as the case may
be, of the Borrower or any of its Subsidiaries, or any law, rule or regulation
applicable to the Borrower or any of its Subsidiaries, (b) contravene any
provision of, or constitute an event of default or event that, but for the
requirement that time elapse or notice be given, or both, would constitute an
event of default under, any other order, agreement, lease, mortgage, note, bond,
indenture, license, or other instrument or undertaking to which the Borrower is
a party or by which any of its properties are bound, or (c) result in or require
the imposition of any Lien on any of the properties, assets or rights of the
Borrower or any of its Subsidiaries, except in favor of the Lender.
4.3.    Valid Obligations. Each of the Loan Documents delivered by the Borrower
has been duly executed by the Borrower. The Loan Documents and all of their
respective terms and provisions are the legal, valid and binding obligations of
the Borrower, enforceable in accordance with their respective terms except as
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
affecting the enforcement of creditors’ rights generally, and except as the
remedy of specific

16

--------------------------------------------------------------------------------



performance or of injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.
4.4.    Consents or Approvals. Except as set forth on Schedule 4.4, the
execution, delivery and performance of the Loan Documents and the transactions
contemplated herein do not require any approval or consent of, or filing or
registration with, any Governmental Authority, or any other Person.
4.5.    Title to Properties; Absence of Liens. Each of the Borrower and its
Subsidiaries has good and marketable title to all of the properties, assets and
rights of every name and nature now purported to be owned by it, and good and
valid leasehold title to all of the properties, assets and rights of every name
and nature now purported to be leased by it, including, without limitation, such
properties, assets and rights as are reflected in the Initial Financial
Statement (except such properties, assets or rights as have been disposed of in
the ordinary course of business since the date thereof), free from all Liens
except Permitted Liens, and free from all defects of title that could reasonably
be expected to have a Material Adverse Effect. All leases under which Borrower
or its Subsidiaries is the lessor or lessee are in full force and effect and
there are no existing defaults or events that with the giving of notice or
passage of time or both could ripen into defaults by either party thereunder. No
third parties possess any rights with respect to any of Borrower’s or its
Subsidiaries’ owned or leased properties, the exercise of which would have a
Material Adverse Effect. All real property owned or leased by the Borrower is
described in Schedule 4.5 hereto.
4.6.    Financial Statements; Indebtedness.
(a)    The Borrower has furnished to the Lender Borrower’s consolidated balance
sheet as of each of October 31, 2011 and October 31, 2012 (the “Initial
Financial Statement”), and Borrower’s consolidated statements of income, changes
in shareholders’ equity and cash flow for the fiscal years then ended, and
related footnotes, in each case audited and certified by the Borrower’s
Accountants. All such financial statements were prepared in accordance with GAAP
applied on a consistent basis throughout the periods specified and present
fairly the financial position of the Borrower and its Subsidiaries as of such
dates and the results of the operations of the Borrower and its Subsidiaries on
a consolidated basis for such periods.
(b)    At the date hereof, the Borrower has no Indebtedness or other material
liabilities, debts or obligations, whether accrued, absolute, contingent or
otherwise, and whether due or to become due, including, but not limited to,
liabilities or obligations on account of Taxes or other governmental charges,
that are not set forth on the Initial Financial Statement or on Schedule 4.6
hereto.
4.7.    Changes. Since the date of the Initial Financial Statement, there have
been no changes in the assets, liabilities, financial condition, business or
prospects of the Borrower or any of its Subsidiaries, that have, in the
aggregate, had a Material Adverse Effect to such Person.
4.8.    Solvency. Both Borrower and all of its Subsidiaries, taken as a whole:
(a)    have and, after giving effect to the Loan, will have, assets (both
tangible and intangible) having a fair saleable value in excess of the amount
required to pay the probable liability on

17

--------------------------------------------------------------------------------



their then-existing debts (whether matured or unmatured, liquidated or
unliquidated, fixed or contingent);
(b)    have and will have access to adequate capital for the conduct of their
business and the discharge of their debts incurred in connection therewith as
such debts mature; and
(c)    were not insolvent immediately prior to the making of the Loan and,
immediately after giving effect thereto, will not be insolvent.
4.9.    Defaults. As of the date of this Agreement, no Default has occurred and
is continuing or would occur as a result of incurring the Obligations or the
other transactions contemplated by the Loan Documents.
4.10.    Taxes. The Borrower and its Subsidiaries have filed all material
federal, state and other Tax returns required to be filed, and all material
Taxes, assessments and other governmental charges due from any of them have been
fully paid, except for such Taxes, assessments or charges that are being
contested in good faith by appropriate proceedings and with respect to which (a)
adequate reserves have been established and are being maintained in accordance
with GAAP and (b) no lien has been filed to secure such Taxes, assessments or
charges. All such contests as of the Closing Date are described on Schedule 4.10
hereto. The Borrower and its Subsidiaries have not executed any waiver that
would have the effect of extending the applicable statute of limitations in
respect of material Tax liabilities. The federal and state income Tax returns of
the Borrower and its Subsidiaries have not been audited or otherwise examined by
any federal or state taxing authority, and neither the Borrower nor its
Subsidiaries have received any notice that any such audit is required. The
Borrower and its Subsidiaries have established on their books reserves adequate
for the payment of all material federal, state and other Tax liabilities. The
Borrower has materially complied with all applicable Law relating to the
withholding of Taxes.
4.11.    Litigation. There is no litigation, arbitration, proceeding or
investigation pending, or, to the Knowledge of the Borrower, threatened, against
the Borrower or any Subsidiary that, individually or in the aggregate, if
adversely determined, may reasonably be expected to have a Material Adverse
Effect.
4.12.    Subsidiaries. All the Subsidiaries (whether direct or indirect) of
Borrower and their jurisdictions of organization and foreign qualification are
listed on Schedule 4.12 hereto.
4.13.    Governmental Regulations. Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended, or (b) subject to regulation under the Federal Power Act, the
Interstate Commerce Act, any state utilities code, or any federal or state
regulation limiting its ability to incur indebtedness. None of the Borrower or
any Subsidiary of the Borrower is subject to regulation under the Public Utility
Holding Company Act of 1935, the Federal Power Act, or is a common carrier under
the Interstate Commerce Act. None of the Borrower or any of its Subsidiaries is
engaged in: (i) a business or activity subject to any statute or regulation
which regulates the incurring by the Borrower of Indebtedness for borrowed
money, including statutes or regulations

18

--------------------------------------------------------------------------------



relating to common or contract carriers; or (ii) the regulated sale of
electricity, gas, steam, water, telephone or telegraph or other public utility
services.
4.14.    Compliance. The Borrower and its Subsidiaries have all necessary
permits, approvals, authorizations, consents, variances, licenses, franchises,
registrations and other rights and privileges (including patents, trademarks,
trade names and copyrights) to allow it to own and operate its business and
properties without any violation of laws, regulations, authorizations and orders
of public authorities or the rights of others, except to the extent that any
such violation would not have a Material Adverse Effect. Each of the Borrower
and its Subsidiaries is duly authorized, qualified and licensed under and all
real properties owned or leased by each of the foregoing are in compliance with,
all applicable Law, including, without limitation, Environmental Laws, except to
the extent that any such failure to be so authorized, qualified, licensed or in
compliance would not have a Material Adverse Effect.
4.15.    ERISA.
(a)    As of the Closing Date, neither the Borrower nor any of its Subsidiaries
nor any of their ERISA Affiliates maintains, contributes to or has an obligation
to contribute to any Pension Plan or Multiemployer Plan.
(b)    In the event that the Borrower or any of its ERISA Affiliates has adopted
or established a Plan, except as would not reasonably be expected to have a
Material Adverse Effect, whether individually or in the aggregate, the Borrower
and its ERISA Affiliates are in compliance in all material respects with ERISA
and the provisions of the Code and the regulations and published interpretations
thereunder applicable to the Plans.
(c)    No ERISA Event has occurred or is reasonably expected to occur with
respect to the Borrower or any of its ERISA Affiliates, including by reason of
the consummation of the transactions contemplated by this Agreement.
(d)    No Pension Plans of the Borrower or any of its ERISA Affiliates had any
“unfunded benefit liabilities” (within the meaning of Section 4001(a)(18) of
ERISA) as of the last annual valuation dates applicable thereto.
4.16.    Environmental Matters.
(a)    The Borrower and each of its Subsidiaries have obtained all permits,
licenses and other authorizations and have made all filings, registrations and
other submittals which are required under all Environmental Laws, except to the
extent failure to have any such permit, license or authorization would not have
a Material Adverse Effect. Except as otherwise set forth in Schedule 4.16
hereto, the Borrower and each of its Subsidiaries are in compliance with the
terms and conditions of all such permits, licenses and authorizations, and are
also in compliance with all applicable Environmental Laws as well as all orders,
decrees, judgments and injunctions, issued, entered, promulgated or approved
under any Environmental Law, except to the extent failure to comply would not
have a Material Adverse Effect.

19

--------------------------------------------------------------------------------



(b)    No written notice, notification, demand, request for information,
citation, summons or order has been issued and is outstanding, no complaint has
been filed, no penalty has been assessed and no investigation or review is
pending or, to the Knowledge of the Borrower, threatened by any Governmental
Authority or other entity (i) with respect to any alleged failure by the
Borrower or any of its Subsidiaries to have any permit, license or authorization
required in connection with the conduct of its business or to comply with any
Environmental Laws, or (ii) regarding the presence of any Hazardous Material at,
on or under any property now or previously owned or leased by the Borrower or
any of its Subsidiaries or any other location to which Hazardous Materials from
such property had been transported or where they have been disposed of, which,
in the case of any Subsidiary, relates to a failure or circumstance that has had
or could reasonably be expected to have a Material Adverse Effect.
(c)    No material oral or written notification of a release of a Hazardous
Material has been filed by or on behalf of the Borrower or any of its
Subsidiaries and no property now or previously owned or leased by the Borrower
or any of its Subsidiaries is listed or, to the Knowledge of the Borrower,
proposed for listing on the National Priorities List under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, or
on any similar state list of sites requiring investigation or clean-up, which,
in the case of any Subsidiary, relates to a circumstance that has had or could
reasonably be expected to have a Material Adverse Effect.
(d)    There are no Liens arising under or pursuant to any Environmental Law on
any of the real property or properties owned or leased by the Borrower or any of
its Subsidiaries and no governmental actions have been taken or, to the
Knowledge of the Borrower, are in process which could subject any of such
properties to such Liens or, as a result of which the Borrower or any of its
Subsidiaries would be required to place any notice or restriction relating to
the presence of Hazardous Materials at any property owned by it in any deed to
such property, which, in the case of any properties of any Subsidiary, relates
to a Lien that has had or could reasonably be expected to have a Material
Adverse Effect
(e)    Neither the Borrower nor any of its Subsidiaries nor, to the Knowledge of
the Borrower, any previous owner, tenant, occupant or user of any property owned
or leased by the Borrower or any of its Subsidiaries has (i) engaged in or
permitted any operations or activities upon or any use or occupancy of such
property, or any portion thereof, for the handling, manufacture, treatment,
storage, use, generation, release, discharge, refining, dumping or disposal of
any Hazardous Materials on, under, in or about such property, except to the
extent commonly used in day-to-day operations of such property and in such case
only in compliance in all material respects with all Environmental Laws, or (ii)
transported any Hazardous Materials to, from or across such property except to
the extent commonly used in day-to-day operations of such property and, in such
case, in compliance in all material respects with, all Environmental Laws; nor
to the Knowledge of the Borrower have any Hazardous Materials migrated from
other properties upon, about or beneath such property, nor, to the Knowledge of
the Borrower, are any Hazardous Materials presently constructed, deposited,
stored or otherwise located on, under, in or about such property except to the
extent commonly used in day-to-day operations of such property and, in such
case, in compliance in all material respects with all Environmental Laws.

20

--------------------------------------------------------------------------------



4.17.    Outstanding Indebtedness. The outstanding amount of Indebtedness of the
Borrower and its Subsidiaries as of the date hereof, is correctly set forth in
Schedule 4.17 hereto, and said Schedule correctly describes the credit
agreements, guaranties, leases and other instruments pursuant to which such
Indebtedness has been incurred and all liens, charges and encumbrances securing
such Indebtedness. Said schedule also describes all agreements and other
arrangements (other than the Loan Documents) pursuant to which the Borrower or
any of its Subsidiaries may borrow any money.
4.18.    Restrictions on the Borrower. Neither the Borrower nor any of its
Subsidiaries is a party to any indenture, loan or credit agreement, or any lease
or other agreement or instrument, or subject to any charter, corporate or
limited liability company restriction, which could reasonably be expected to
have a Material Adverse Effect, or which restricts the ability of the Borrower
or any Subsidiary to carry out any of the provisions of this Agreement, the Term
Note or any of the Loan Documents executed in connection herewith and therewith.
4.19.    Labor Relations. Neither Borrower nor any of its Subsidiaries is
subject to any collective bargaining agreement. There is (i) no unfair labor
practice complaint pending against the Borrower or any of its Subsidiaries or,
to the Knowledge of the Borrower, threatened, before the National Labor
Relations Board, and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement is so pending against the Borrower or
any of its Subsidiaries or, to the Knowledge of the Borrower, threatened, except
for such complaints, grievances and arbitration proceedings that, if adversely
decided, would not have a Material Adverse Effect, (ii) no strike, labor
dispute, slowdown or stoppage pending against the Borrower or any of its
Subsidiaries or, to the Knowledge of the Borrower, threatened against the
Borrower or any of its Subsidiaries, except for any such labor action as would
not have a Material Adverse Effect and (iii) to the Knowledge of the Borrower,
no union representation question exists with respect to the employees of the
Borrower or any of its Subsidiaries and, to the Knowledge of the Borrower, no
union organizing activities are taking place, except for any such question or
activities as would not have a Material Adverse Effect.
4.20.    Trade Relations. There exists no actual or, to the Knowledge of the
Borrower, threatened termination, cancellation or limitation of, or any material
modification or change in, the business relationship between the Borrower or any
of its Subsidiaries, on the one hand, and any customer or any group of
customers, on the other hand, whose purchases, individually or in the aggregate,
are material to the business of the Borrower and its Subsidiaries, taken as a
whole, or with any material supplier, except in each case, where the same could
not reasonably be expected to have a Material Adverse Effect.
4.21.    Margin Rules. Neither the Borrower nor any of its Subsidiaries owns or
has any present intention of purchasing or carrying, and no portion of any Loan
shall be used for purchasing or carrying, any “margin security” or “margin
stock” as such terms are used in Regulations T, U or X of the Board of Governors
of the Federal Reserve System.
4.22.    Disclosure. No representation or warranty made by the Borrower in any
Loan Document, and no document or information furnished to the Lender by or on
behalf of or at the request of the Borrower in connection with any of the
transactions contemplated by the Loan Documents, taken together with all
documents, reports or other written information furnished to the Lender that
pertains to the Borrower or the transactions contemplated by the Loan Documents,
together with all updates of

21

--------------------------------------------------------------------------------



such information prior to the date of this Agreement, contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements contained therein not misleading in light of the
circumstances in which they are made.
4.23.    Representation by Counsel. The Borrower acknowledges that it has been
advised by counsel in connection with the negotiation, execution and delivery of
each Loan Document.
4.24.    Relationship of Lender and Borrower. The Borrower acknowledges and
agrees that the Lender does not have any fiduciary relationship with or duty to
the Borrower or any of its Affiliates arising out of or in connection with this
Agreement and that such relationship is solely that of debtor and creditor.
Borrower further acknowledges and agrees that no joint venture exists between
the Borrower or its Affiliates, on the one hand, and the Lender, on the other
hand.
4.25.    Brokers. Except as otherwise disclosed in writing to the Lender prior
to the date hereof, no broker, finder or other intermediary has brought about
the obtaining, making or closing of the financing transactions contemplated by
the Loan Documents, and neither the Borrower nor any of its Subsidiaries has or
will have any obligation to any person in respect of any finder’s or brokerage
fees in connection herewith or therewith.
4.26.    Security Interests. After giving effect to the transactions to occur on
the Closing Date, the Security Documents have effectively created in favor of
the Lender legal, valid and enforceable security interests in the Collateral and
such security interests are fully perfected first priority security interests,
subject to Permitted Liens.
4.27.    Foreign Assets Control Regulations and Anti-Money Laundering.
(a)    OFAC. Neither Borrower nor any of its Subsidiaries (i) is a Person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or
transactions prohibited by Section 2 of such executive order or (iii) is a
person on the list of Specially Designated Nationals and Blocked Persons or
subject to the limitations or prohibitions under any other U.S. Department of
Treasury’s Office of Foreign Assets Control regulation or executive order.
(b)    Patriot Act. Borrower and each of its Subsidiaries are, to the extent
required by law, in compliance, in all material respects, with the Patriot Act.
No part of the proceeds of the Loan or will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.
4.28.    Trademarks, Franchises, and Licenses. Except as would not reasonably be
expected to have a Material Adverse Effect, the Borrower and its Subsidiaries
own, possess, or have the right to use all necessary patents, licenses,
franchises, trademarks, trade names, trade styles, copyrights, trade secrets,
know how, and confidential commercial and proprietary information to conduct
their

22

--------------------------------------------------------------------------------



businesses as now conducted, without known conflict with any patent, license,
franchise, trademark, trade name, trade style, copyright or other proprietary
right of any other Person.
4.29.    Occupational Safety and Health Act Compliance. Borrower (a) has not
been cited for violation of any occupational safety or health act or of any
standard, order or regulation promulgated pursuant to any such act or standard
during the three-year period preceding the date of this Agreement, except for
certain non-willful violations for which Borrower paid a $10,500 fine and that
were fully resolved by the Borrower in 2010, and (b) has not received any
conviction related to the injury or death of any employee in the three-year
period preceding the date of this Agreement.
4.30.    Consulting Agreements. Borrower hereby swears and attests as true that
no consulting agreement, as defined in Conn. Gen. Stat. § 4a-81, has been
entered into in connection with this Agreement.
4.31.    Campaign Contribution Restrictions. Borrower expressly acknowledges
receipt of the State Elections Enforcement Commission’s notice advising state
contractors of state campaign contribution and solicitation prohibitions
(attached to this Agreement as Exhibit F), and has informed its principals of
the contents of the notice.
SECTION V.

AFFIRMATIVE COVENANTS
The Borrower covenants that so long as any Loan or other Obligation remains
outstanding or the Lender has any obligation to lend hereunder:
5.1.    Financial Statements; Management Reports. The Borrower shall furnish to
the Lender:
(a)    as soon as available to the Borrower, but in any event within 120 days
after the end of each fiscal year, the Borrower’s consolidated and consolidating
balance sheets as of the end of such year and related consolidated and
consolidating statements of income, retained earnings and cash flow for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, prepared in accordance with GAAP and audited and certified
without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit by the Borrower’s
Accountants in the case of such consolidated statements, and certified by the
Responsible Officer in the case of such consolidating statements; and,
concurrently with such financial statements, a copy of the opinion of the
Borrower’s Accountants and the Borrower’s comparison to budget. Such opinion
shall (i) state, in substance, that such accountants audited such consolidated
financial statements in accordance with generally accepted auditing standards,
that such accountants believe that such audit provides a reasonable basis for
their opinion, and that in their opinion such consolidated financial statements
present fairly, in all material respects, the consolidated financial position of
the Borrower and its Subsidiaries as at the end of such fiscal year and the
consolidated results of their operations and cash flows for such fiscal year in
conformity with GAAP, or (ii) contain such statements as are customarily
included in unqualified reports of independent accountants in conformity with
the recommendations and requirements of the American Institute of Certified
Public Accountants (or any successor organization);

23

--------------------------------------------------------------------------------



provided, that, in the event that Borrower files a form 10-K with the SEC, such
filing may be submitted to Lender for this annual submission;
(b)    as soon as available to the Borrower, but in any event within thirty (30)
days after filing, copies of Borrower’s federal and state annual Tax returns;
(c)    concurrently with the delivery of each financial statement pursuant to
subsection (a) of this Section 5.1, and as soon as available and in any event
within forty-five (45) days after the end of each fiscal quarter, a fully and
properly completed Compliance Certificate;
(d)    as soon as available, and in any event within forty-five (45) days after
the end of each fiscal quarter, a management report describing the operations
and financial condition of Borrower and its Subsidiaries for the applicable
period then ended and the portion of the current fiscal year then elapsed (or
for the fiscal year then ended) and discussing the reasons for any significant
variations. Such management report shall be presented in reasonable detail and
shall be certified by the chief financial officer of Borrower to the effect that
such information fairly presents the results of operations and financial
condition of Borrower and its Subsidiaries as at the dates and for the periods
indicated; provided, that, in the event that Borrower files a form 10-Q with the
SEC, such filing may be submitted to Lender for this quarterly submission;
(e)    promptly after the receipt thereof by the Borrower, copies of any reports
(including any so-called management letters) submitted to the Borrower by
independent public accountants in connection with any annual or interim review
of the accounts of the Borrower made by such accountants;
(f)    promptly after the same are delivered to the Borrower’s equity holders,
the Securities and Exchange Commission, copies of all proxy statements,
financial statements and reports as the Borrower shall send to its equity
holders or as the Borrower may file with the Securities and Exchange Commission
or any Governmental Authority at any time having jurisdiction over the Borrower
or its Subsidiaries; and
(g)    from time to time, subject to applicable Law, such other financial data
and information about the Borrower or its Subsidiaries as the Lender may
reasonably request.
5.2.    Conduct of Business.
(a)    The Borrower shall, and shall cause each of its Subsidiaries to, duly
observe and comply with all laws, regulations, decrees, orders, judgments and
valid requirements of any Governmental Authorities applicable to its legal
existence, rights and franchises, to the conduct of its business and to its
property and assets (including without limitation all Environmental Laws and
ERISA), except where failure to observe or comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
and (ii) maintain and keep in full force and effect and comply with all licenses
and permits necessary to the proper conduct of its business, except where
failure to maintain could not reasonably be expected to have a Material Adverse
Effect ;

24

--------------------------------------------------------------------------------



(b)    The Borrower shall maintain its existence and remain or engage
substantially in the same business as that in which it is now engaged.
(c)    The Borrower shall (i) perform and observe in all material respects all
the terms and provisions of each material contract to be performed or observed
by it, and will not take any action that would cause any such material contract
to not be in full force and effect, and (ii) do, and cause its Subsidiaries to
do, all things necessary to preserve and to keep unimpaired its rights under
such contractual obligations; provided, however, that the foregoing shall not
require Borrower nor any of its Subsidiaries to perform or observe any
contractual obligation the nonperformance or nonobservation of which would have
no Material Adverse Effect.
5.3.    Maintenance and Insurance.
(a)    The Borrower shall, and shall cause each of its Subsidiaries to, maintain
their properties in good repair, working order and condition as required for the
normal conduct of their business.
(b)    The Borrower shall comply with the insurance requirements set forth in
Section 20.1 of the EPC Agreement and Section 7.2 of the Services Agreement.
Borrower shall cause Lender to be named as a lender loss payee under such
policies of casualty insurance and as an additional insured under such policies
of liability insurance (but in either case, without any liability for any
premiums) and Borrower shall obtain non-contributory lender’s loss payable
endorsements to all insurance policies in form and substance satisfactory to
Lender. Lender’s loss payable endorsements shall specify that the proceeds of
such insurance shall be payable to Lender as its interests may appear.
(c)    Borrower shall at all times preserve, renew and keep in full force and
effect its limited liability company, corporate or other organizational
existence and rights and franchises with respect thereto and maintain in full
force and effect all permits, licenses, trademarks, trade names, approvals,
authorizations, leases and contracts necessary to carry on the business as
presently or proposed to be conducted. Borrower shall give Lender thirty (30)
days prior written notice of any proposed change (a) in its company name, (b) in
the location of Borrower’s chief executive office, its principal place of
business, any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral owned by it
is located (including the establishment of any such new office or facility), (c)
in Borrower’s organizational structure or jurisdiction of incorporation or
formation, or (d) in Borrower’s federal taxpayer identification number or
organizational identification number assigned to it by its state of
organization.
5.4    Taxes. Borrower will, and will cause each of its Subsidiaries to, timely
file all United States federal income Tax returns and all other material
foreign, state and local Tax returns that are required to be filed by it and
shall pay, collect, withhold and/or remit all material Taxes (whether or not
shown on a Tax return), prior to the date on which any material penalties would
attach thereto, and Borrower will, and will cause each of its Subsidiaries to,
pay and discharge any assessments or governmental charges imposed in connection
therewith, together with all lawful claims for labor, materials and supplies or
otherwise which, if unpaid, would become a Lien (other than a Permitted Lien)
upon any of its properties; provided, that neither Borrower nor its Subsidiaries
shall be required to pay any such Tax, assessment, charge or claim that is being
contested in good faith and by proper

25

--------------------------------------------------------------------------------



proceedings and as to which appropriate reserves are being maintained in
conformity with GAAP. Without limiting the generality of the foregoing, the
Borrower shall, and shall cause each of its Subsidiaries to, pay in full all of
its wage obligations to its employees in accordance with the Fair Labor
Standards Act (29 U.S.C. Sections 206‑207) and any comparable provisions of any
applicable Law.
5.5    Inspection; Access; Involvement. The Borrower shall permit the Lender and
its designees:
(a)
to participate in any pre-commissioning and post-commissioning walkdowns as
contemplated by Article 25 of the EPC Agreement; and

(b)
at any reasonable time and at reasonable intervals of time, and upon at least
five (5) Business Days notice (or if a Default shall have occurred and is
continuing, at any time and without prior notice), subject to applicable
confidentiality and nondisclosure agreements to (i) visit and inspect the
properties of the Borrower and its Subsidiaries (ii) examine and make copies of
and take abstracts from the books and records of the Borrower and its
Subsidiaries, and (iii) discuss the affairs, finances and accounts of the
Borrower and its Subsidiaries with their appropriate officers, employees and
independent accountants, including without limitation, all at the expense of the
Borrower; provided, however, that if no Event of Default has occurred and is
continuing, the Lender shall not conduct more than two (2) visits per calendar
year. Each such inspection, appraisal or examination is a “Field Exam”.

5.6    Maintenance of Books and Records. The Borrower shall, and shall cause
each of its Subsidiaries to, keep adequate books and records of account, in
which true and complete entries will be made reflecting all of its business and
financial transactions in accordance with GAAP consistently applied and
applicable Law. The Borrower shall, and shall cause each of its Subsidiaries to,
at all times keep correct and accurate records itemizing and describing the
kind, type, quality and quantity of inventory, the Borrower’s or such
Subsidiary’s cost therefor in accordance with the Borrower’s current procedures
as heretofore described by the Borrower to the Lender, and withdrawals therefrom
and additions thereto, all of which records shall be updated at least monthly
(or more frequently if reasonably requested by the Lender) and shall be
available during the Borrower’s usual business hours at the request of any of
the Lender’s officers or Lender.
5.7    Use of Proceeds.
(a)    On the initial Disbursement Date, the Borrower shall use proceeds of the
Loan to repay in full all of its obligations pursuant to the Pre-Development
Loan;
(b)    The Borrower may use up to $5,000,000 of the proceeds of the Loan for its
obligation in respect of the EPC Agreement to fund the Grantor Trust to provide
credit support and security to Dominion Bridgeport Fuel Cell, LLC for Borrower’s
performance under the EPC Agreement and the Services Agreement; provided,
however, that for every $1 of the Loan used for such purposes, the Borrower must
first contribute $2 of non-Loan funds to the Grantor Trust and document such
contributions to Lender’s satisfaction; and

26

--------------------------------------------------------------------------------



(c)     The Borrower may use Loan proceeds up to the permitted amount set forth
in Schedule 2.6.a to this Agreement to pay for expenditures relating to the
Project, which are documented to the satisfaction of Lender and then payable or
due within the succeeding thirty (30) days after Borrower provides such
documentation to the Lender.
5.8    Further Assurances/ Additional Collateral.
The Borrower will execute and deliver, or cause to be executed and delivered, to
the Lender such documents, agreements and instruments, and will take or cause to
be taken such further actions (including the filing and recording of financing
statements and other documents and such other actions or deliveries), that may
be required by law or that the Lender may, from time to time, reasonably request
to carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Security Documents, all at Borrower’s sole expense.


5.9.    Notification Requirements. The Borrower shall furnish to the Lender
written notice of the following within three (3) Business Days following
Knowledge of the Borrower thereof:
(a)    the occurrence of any Default and the action being or proposed to be
taken with respect thereto, including any default by Borrower under any Project
Agreement (including without limitation any “Contractor Event of Default,” as
such term is defined in the EPC Agreement, and “Operator Event of Default,” as
such term is defined in the Services Agreement);
(b)    any correspondence between parties to the Project Agreements relating to
Borrower’s breach, default or events of default under such agreements;
(c)    any correspondence between parties to the Project Agreements relating to
termination of any Project Agreement;


(d)    the occurrence of any force majeure events that impact performance under
the Project Agreements;


(e)    any of the events or actions relating to the Project Agreement that are
listed in Schedule 5.9 to this Agreement;
(f)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Subsidiaries that could reasonably be expected to result in a
Material Adverse Effect;
(g)    any other development that results in a Material Adverse Effect; and
(h)    the occurrence of any event that currently does or with the passage of
time would constitute an Event of Default.

27

--------------------------------------------------------------------------------



Each notice delivered under this Section 5.9 shall be accompanied by a statement
of a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.
5.10.    ERISA Compliance and Reports.
(a)    In the event that the Borrower or any of its ERISA Affiliates has adopted
or established a Plan, such Plan shall comply in all material respects with
ERISA and the Code, except to the extent failure to comply in any instance would
not have a Material Adverse Effect.
(b)    With respect to any Plan adopted or established by the Borrower or any of
its ERISA Affiliates, the Borrower shall, or shall cause its ERISA Affiliates
to, furnish to the Lender promptly (i) as soon as possible and in any event
within 10 days after the Borrower or any of its ERISA Affiliates knows that any
ERISA Event has occurred or is expected to occur, a statement of the Responsible
Officer describing such ERISA Event, including copies of any notice concerning
such ERISA Event received from the PBGC, a plan administrator, or from a
Multiemployer Plan sponsor, and the action, if any, the Borrower or such ERISA
Affiliate proposes to take with respect thereto; and (ii) promptly after filing
thereof, a copy of the annual report of each Pension Plan (Form 5500 or
comparable form) required to be filed with the IRS and/or the Department of
Labor. Promptly after the adoption of any Pension Plan, the Borrower shall
notify the Lender of such adoption.
5.11.    Environmental Compliance.
(a)    The Borrower will, and will cause each of its Subsidiaries to, comply in
all material respects with all applicable Environmental Laws in all
jurisdictions in which any of them operates now or in the future, and the
Borrower and its Subsidiaries will comply in all material respects with all such
Environmental Laws that may in the future be applicable to the Borrower’s or any
of its Subsidiaries’ business, properties and assets.
(b)    If the Borrower or any Subsidiaries of the Borrower shall (i) receive
notice that any material violation of any Environmental Law may have been
committed or is about to be committed by the Borrower or any of its
Subsidiaries, (ii) receive notice that any administrative or judicial complaint
or order has been filed or is about to be filed against the Borrower or any of
its Subsidiaries alleging a material violation of any Environmental Law
requiring the Borrower or any of its Subsidiaries to take any action in
connection with the release of Hazardous Materials into the environment, (iii)
receive any notice from a federal, state or local government agency or private
party alleging that the Borrower or any of its Subsidiaries may be liable or
responsible for any material amount of costs associated with a response to or
cleanup of a release of Hazardous Materials into the environment or any damages
caused thereby, (iv) become aware of any investigative action or proceedings by
a Governmental Authority commenced or threatened against the Borrower or any of
its Subsidiaries regarding any potential violation of Environmental Laws or any
spill, release, discharge or disposal of any Hazardous Material or (v) notify
any Governmental Authority regarding any potential violation of Environmental
Laws or any spill, release, discharge or disposal of any Hazardous Material by
the Borrower or any of its Subsidiaries, the Borrower shall promptly notify the
Lender thereof (together with a copy of any such notice) and of any action being
or proposed to be taken with respect thereto and

28

--------------------------------------------------------------------------------



thereafter shall continue to furnish to the Lender all further notices, demands,
reports and other information regarding the foregoing.
(c)    Within thirty (30) days after the Borrower has received notice of any
administrative or judicial complaint or order relating to a breach of any
Environmental Law relating to the Project, which could reasonably be expected to
result in any Material Adverse Effect, the Borrower shall deliver to the Lender
a written report describing such administrative or judicial complaint or order.
5.12.    Subsidiaries. The Borrower shall promptly notify Lender following the
formation or acquisition of any Subsidiary of the Borrower formed or acquired
after the date of this Agreement and provide such information as Lender may
reasonably request with respect to such Subsidiary.
5.13.    Nondiscrimination Certificate. Borrower shall at all times observe the
provisions of the nondiscrimination certificate set forth in Exhibit E, attached
hereto and made a part hereof.
5.16    Communications with Independent Public Accountants. At any reasonable
time and from time to time, the Borrower shall provide the Lender and any agents
or representatives of the Lender access to the Borrower’s Accountants to discuss
the Borrower’s financial condition, including, without limitation any
recommendations of the Borrower’s Accountants concerning the management,
finances, financial controls or operations of the Borrower and its
Subsidiaries.Affirmation of Applicable Executive Orders. To the extent
applicable to this Agreement, Borrower acknowledges and agrees that it shall
comply with the provisions of the following Executive Orders: Executive Order
No. 7C of Governor M. Jodi Rell, promulgated July 13, 2006, concerning
contracting reforms; Executive Order No. 14 of Governor M. Jodi Rell,
promulgated April 17, 2006, concerning procurement of cleaning products and
services; Executive Order No. 16 of Governor John G. Rowland, promulgated August
4, 1999, concerning violence in the workplace; Executive Order No. 17 of
Governor Thomas J. Meskill, promulgated February 15, 1973, concerning the
listing of employment openings; and Executive Order No. 3 of Governor Thomas J.
Meskill, promulgated June 16, 1971, concerning labor employment practices.
5.17    Project Account. The Borrower shall cause all payments due to the
Borrower pursuant to the Project Agreements to be paid directly into the Project
Account, except for (a) those payments released to the Borrower from the Grantor
Trust, which shall be paid by Borrower directly to Lender and (b) payments to
the Borrower under the EPC Agreement that are deposited into the Grantor Trust.
SECTION VI.

INTENTIONALLY OMITTED

29

--------------------------------------------------------------------------------





SECTION VII.

NEGATIVE COVENANTS
The Borrower covenants that so long as the Loan or other Obligation remains
outstanding:
7.1.    Indebtedness. Neither the Borrower nor any of its Subsidiaries shall
create, incur, assume, guarantee, suffer to exist, or be or remain liable with
respect to any Indebtedness other than the following:
(a)    Obligations;
(b)    Indebtedness existing as of the date of this Agreement and disclosed on
Schedule 4.17 hereto and extensions, renewals and refinancings thereof, but not
any increase in excess of $10,000,000 over the aggregate principal amount of
such Indebtedness as of the date of this Agreement;
(c)    Indebtedness for Taxes, assessments or governmental charges to the extent
that payment therefor shall at the time not be required to be made in accordance
with Section 5.4;
(d)    current trade liabilities on open account for the purchase price of
services, materials and supplies incurred by the Borrower or its Subsidiaries in
the ordinary course of business (not as a result of borrowing), so long as all
of such open account Indebtedness shall be promptly paid and discharged when due
or in conformity with customary trade terms and practices, except for any such
open account Indebtedness that is being contested in good faith by the Borrower
or its Subsidiaries, as to which adequate reserves required by GAAP have been
established and are being maintained and as to which no Lien has been placed on
any property of the Borrower or any of its Subsidiaries;
(e)    purchase money Indebtedness or Indebtedness for capitalized lease
obligations incurred in the ordinary course of business and renewals and
refinancings thereof, provided that such Indebtedness does not exceed
$10,000,000 in the aggregate at any time outstanding;
(f)    additional future Indebtedness that (i) is unsecured, (ii) is
subordinated in priority of payment to the Obligations and (iii) does not
exceed, in the aggregate, $10,000,000;
(g)    Indebtedness of the Borrower or its Subsidiaries with respect to
transactions (including, but not limited to, short-term financing, accounts
receivable financing, letters of credit or working capital financing) relating
to power plant sales or other similar transactions between the Borrower or its
Subsidiaries and its customers or clients in connection with the sale by the
Borrower or its Subsidiaries of its power plant products to such customers or
clients pursuant to the terms of a written sales contract, so long as, to the
extent that such financed sale transactions are secured, such security shall be
limited only to the assets or interest related to such sales transactions;
(h)    future equity or similar capital raises by the Borrower or its
Subsidiaries, as well as the conversion by the Borrower or its Subsidiaries (or
by the holders thereof) of redeemable minority interests and redeemable
preferred stock to common stock of the Borrower or its Subsidiaries; and

30

--------------------------------------------------------------------------------



(i)    Guarantees permitted under Section 7.2 hereof.
7.2.    Contingent Liabilities. Neither the Borrower nor any of its Subsidiaries
shall create, incur, assume, guarantee or be or remain liable with respect to
any Guarantees other than (i) Guarantees existing on the date of this Agreement
and disclosed on Schedule 7.2 hereto, (ii) Guarantees of the Obligations
hereunder; and (iii) Guarantees resulting from the endorsement of negotiable
instruments for deposit or collection in the ordinary course of business.
7.3.    Liens. The Borrower shall not create, incur, authorize the filing of,
assume or suffer to exist any mortgage, pledge, security interest, lien or other
charge of any kind, including the lien or retained security title of a
conditional vendor, upon or with respect to any of the Collateral (“Liens”),
whether now owned or hereafter acquired, or sell, assign, pledge or otherwise
transfer for security any of the Collateral, with or without recourse, except
the following (“Permitted Liens”):
(a)    Liens in favor of the Lender to secure Obligations;
(b)    Liens for Taxes, fees, assessments and other governmental charges to the
extent that payment of the same may be postponed or is not required in
accordance with the provisions of Section 5.4;
(c)    judgment liens securing judgments that (i) are fully covered by
insurance, or (ii) have not been in existence for a period longer than thirty
(30) days after the creation thereof or, if a stay of execution shall have been
obtained, for a period longer than thirty (30) days after the expiration of such
stay;
(d)    Liens securing Indebtedness described in Sections 7.1(b), (d), (e), (g)
and (i); and
(e)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising out of the ordinary
course of business, provided that such Liens secure only amounts not yet due and
payable, or if due and payable, are unfiled and no other actions has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves have been established;
Nothing contained in this Section 7.3 shall permit the Borrower to incur any
Indebtedness or take any other action or permit to exist any other condition
which would be in contravention of any other provision of this Agreement.
7.4.    No Cancellation or Assignment of Rights, etc. Borrower will not cancel
or assign its rights under the EPC Agreement, Asset Purchase Agreement or
Services Agreement, nor shall Borrower assign its rights under the Grantor Trust
Agreement or permit the release of funds from the Grantor Trust to anyone
besides Dominion Bridgeport Fuel Cell, LLC or Lender until once the Obligations
are repaid.
7.5.    Project Account Transfers and Withdrawals. The Borrower shall not direct
or request any transfers or withdrawals from the Project Account that would
cause the amount on deposit in the Project Account to fall below $300,000.00.

31

--------------------------------------------------------------------------------



7.6.    ERISA Compliance. To the extent that the Borrower or any of its ERISA
Affiliates has adopted or established a Plan, except as would not reasonably
result in a Material Adverse Effect, neither the Borrower nor any of its ERISA
Affiliates nor any Plan shall (i) engage in any Prohibited Transaction, (ii)
incur any “accumulated funding deficiency” (within the meaning of Section 412(a)
of the Code and Section 302 of ERISA), whether or not waived, (iii) permit to
exist any material amount of “unfunded benefit liabilities” (within the meaning
of Section 4001(a)(18) of ERISA), (iv) terminate any Pension Plan in a manner
which could result in the imposition of a lien on any property of the Borrower
or any of its Subsidiaries, (v) fail to make any required contribution to any
Multiemployer Plan or (vi) completely or partially withdraw from a Multiemployer
Plan if such complete or partial withdrawal will result in any withdrawal
liability under Title IV of ERISA.
7.7.    Transactions with Affiliates. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into any transaction,
including without limitation any purchase, sale, or lease of property or the
rendering of any service, with any Affiliate except (i) transactions in the
ordinary course of business on terms that are no less favorable to the Borrower
than those which might be obtained at the time in a comparable arm’s-length
transaction with any Person who is not an Affiliate; and (ii) employment
contracts with senior management of the Borrower entered into in the ordinary
course of business and consistent with prudent business practices. Except with
respect to the foregoing, the Borrower will not, and will not permit any
Subsidiary to, directly or indirectly, pay any management, consulting, overhead,
indemnity, guarantee or other similar fee or charge to any Affiliate.
7.8.    No Impairment. The Borrower shall not, directly or indirectly, enter
into or become bound by any agreement, instrument, indenture or other obligation
(other than the Loan Documents) that could directly or indirectly restrict,
prohibit or require the consent of any Person with respect to Lender’s right to
the Collateral.
7.9.    Charter Amendments. The Borrower will not amend its certificate of
incorporation, articles of organization, certificate of formation, bylaws or
operating agreement in any way except as would not adversely affect the Lender
in any material respect. For avoidance of doubt, any amendment that effects a
change of the Borrower’s name shall be considered to adversely affect the Lender
hereunder.
7.10.    OFAC. The Borrower will not, and will not permit any of its
Subsidiaries (i) to become a person whose property or interests in property are
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001, Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079 (2001)),
(ii) to engage in any dealings or transactions prohibited by Section 2 of such
executive order or (iii) to otherwise become a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other OFAC regulation or executive order.

32

--------------------------------------------------------------------------------





SECTION VII.

EVENTS OF DEFAULT AND REMEDIES
8.1.    Events of Default. There shall be an “Event of Default” hereunder if any
of the following events occurs for any reason whatsoever and whether such
occurrence is voluntary or involuntary or comes about or is effected by
operation of law or otherwise:
(a)    the Project is terminated by either Borrower or Dominion Bridgeport Fuel
Cell, LLC or Borrower fails to deliver a completed Project under the EPC
Agreement; or
(b)    the occurrence of an Operator Event of Default (as defined in the
Services Agreement) or a Contractor Event of Default (as defined in the EPC
Agreement) or a material breach by the Borrower or default by the Borrower under
the Asset Purchase Agreement; or
(c)    the Borrower shall fail to pay (i) any principal of any Loan when the
same shall become due and payable, or (ii) any interest, fees or other amounts
owing by it under any Loan Document or in respect of any Obligation within three
(3) days of when the same shall become due and payable, in each case, whether at
maturity or at any accelerated date of maturity or at any other date fixed for
payment; or
(d)    the Borrower shall fail to perform or comply with any term, covenant or
agreement applicable to it contained in Sections 5.7 and 7 of this Agreement; or
(e)    the Borrower shall fail to perform or comply with any term, covenant or
agreement applicable to it (other than as specified in subsections 8.1(c) or (d)
hereof) contained in this Agreement or any other Loan Document and such default
shall continue for fifteen (15) days after the Borrower becomes aware of such
breach or Default; provided, however, that no such fifteen (15) day period shall
apply in the event such failure to perform or comply is not reasonably
susceptible to being cured by the Borrower; or
(f)    any representation or warranty of the Borrower made in or in connection
with this Agreement or any other Loan Document, or in any certificate, notice,
financial statement or other writing furnished pursuant to or in connection with
this Agreement or any other Loan Document, shall prove to have been false or
misleading in any material respect upon the date when made or deemed to have
been made, including without limitation that certain officer’s certificate
delivered by the Borrower to the Lender on the Closing Date; provided, that an
incorrect representation or warranty shall not constitute an Event of Default if
the following three criteria ((i) through (iii)) all are satisfied:
(i)    the Borrower did not have Knowledge that such representation or warranty
was incorrect or misleading at the time such representation or warranty was made
or deemed repeated; and
(ii)    the fact, event or circumstance resulting in such incorrect or
misleading representation or warranty is capable of being cured, corrected or
otherwise remedied, and

33

--------------------------------------------------------------------------------



(iii)    such fact, event or circumstance resulting in such incorrect or
misleading representation or warranty is cured, corrected or otherwise remedied
within ten (10) days from the date that the Borrower obtains Knowledge thereof;
or
(g)    the Borrower shall fail to (i) make any payment of principal of or
interest on Indebtedness for money borrowed in excess of $250,000 by the
Borrower or any Guaranty of money borrowed in excess of $250,000 (other than the
Obligations) within five (5) days of when such payment is due (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise) or
within any applicable grace period, or (ii) perform or observe any provision of
any agreement or instrument relating to such Indebtedness, and such failure
shall permit the holder(s) (or a trustee, agent or other representative of such
holder(s)) to cause Indebtedness having an individual principal amount in excess
of $250,000 or having an aggregate principal amount in excess of $250,000 to
become or be declared due prior to their stated maturity; or
(h)    the Borrower or any of its Subsidiaries shall (i) apply for or consent to
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, liquidator or similar official of itself or of all or a substantial
part of its property, (ii) make an assignment for the benefit of its creditors,
(iii) commence a voluntary case under the United States Bankruptcy Code (as now
or hereafter in effect), (iv) take any action or commence any case or proceeding
under any law relating to bankruptcy, insolvency, reorganization, winding-up or
composition or adjustment of debts, or any other law providing for the relief of
debtors, (v) fail to contest in a timely or appropriate manner, or acquiesce in
writing to, any petition filed against it in an involuntary case under the
United States Bankruptcy Code or other law, (vi) take any action under the laws
of its jurisdiction of incorporation or organization similar to any of the
foregoing, or (vii) take any action in furtherance of any of the foregoing; or
(i)    a proceeding or case shall be commenced against the Borrower or any of
its Subsidiaries, without the application or consent of such Person in any court
of competent jurisdiction, seeking (i) the liquidation, reorganization,
dissolution, winding up, or composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of it or
of all or any substantial part of its assets, or (iii) similar relief in respect
of it, under any law relating to bankruptcy, insolvency, reorganization,
winding-up or composition or adjustment of debts or any other law providing for
the relief of debtors, and such proceeding or case shall continue undismissed,
or unstayed and in effect, for a period of sixty (60) days; or an order for
relief shall be entered in an involuntary case under the United States
Bankruptcy Code, against the Borrower or such Subsidiary; or action under the
laws of the jurisdiction of incorporation or organization of the Borrower or any
of its Subsidiaries similar to any of the foregoing shall be taken with respect
to the Borrower or such Subsidiary and shall continue unstayed and in effect for
a period of sixty (60) days; or
(j)    one or more judgments or orders for the payment of money shall be entered
against the Borrower or any of its Subsidiaries by any court, or a warrant of
attachment or execution or similar process shall be issued or levied against
property of the Borrower or such Subsidiary, (i) that in the aggregate exceeds
$250,000 in value, and such judgment is not paid by or fully covered by
insurance (as to which the relevant insurance company has acknowledged
coverage), and such judgment, order, warrant or process shall continue
undischarged or unstayed for thirty (30) days, or (ii) could reasonably be
expected to have a Material Adverse Effect upon the Borrower; or

34

--------------------------------------------------------------------------------



(k)    except to the extent such event could not reasonably be expected to
result in a Material Adverse Effect, (i) there shall occur a cessation of a
substantial part of the business of the Borrower or any of its Subsidiaries for
a period that adversely affects Borrower’s or such Subsidiary’s capacity to
continue its business on a profitable basis; (ii) the Borrower or any of its
Subsidiaries shall suffer the loss or revocation of any license or permit now
held or hereafter acquired which is necessary to the continued or lawful
operation of its business; or (iii) the Borrower or any of its Subsidiaries
shall be enjoined, restrained or in any other way prevented by a court,
governmental or administrative order from conducting all or any material part of
its business; or
(l)    to the extent that the Borrower or any of its ERISA Affiliates has
adopted or established a Pension Plan, the Borrower or any of its ERISA
Affiliates shall fail to pay when due any material amount that they shall have
become liable to pay to the PBGC or to a Pension Plan under Title IV of ERISA,
unless such liability is being contested in good faith by appropriate
proceedings, the Borrower or the ERISA Affiliate, as the case may be, has
established and is maintaining adequate reserves in accordance with GAAP and no
lien shall have been filed to secure such liability; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any such Pension Plan; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Pension Plan must be terminated; in each case, except to the extent
such event would not reasonably result in a Material Adverse Effect; or
(m)    any of the Loan Documents shall be canceled, terminated, revoked,
rescinded or fail to be in full force and effect otherwise than in accordance
with the express terms thereof or with the express prior written agreement,
consent or approval of the Lender, or any action at law or in equity or other
legal proceeding to cancel, revoke or rescind any Loan Document shall be
commenced by or on behalf of the Borrower or any of its Subsidiaries, or any
court or other Governmental Authority of competent jurisdiction shall make a
determination that, or shall issue a judgment, order, decree or ruling to the
effect that, any one or more of the Loan Documents is illegal, invalid or
unenforceable in accordance with the terms thereof, or any Lien in favor of the
Lender created under any of the Loan Documents shall at any time (other than by
reason of the Lender relinquishing such Lien) cease to constitute a valid and
perfected Lien on any portion of the Collateral; or
(n)    a Change in Control shall occur; or
(o)    there shall occur any material loss, theft, damage or destruction of any
Collateral not fully covered (subject to such reasonable deductibles as the
Lender shall have approved) by insurance; or
(p)    any Loan Document becomes unenforceable, is repudiated or the
enforceability thereof is contested or disaffirmed by the Borrower.
8.2.    Remedies. Upon the occurrence of an Event of Default described in
subsections 8.1(g) and (n), immediately and automatically, and upon the
occurrence of any other Event of Default, at any time thereafter while such
Event of Default is continuing, at the option of the Lender and upon the
Lender’s declaration:

35

--------------------------------------------------------------------------------



(a)    the unpaid principal amount of the Loan together with accrued interest,
and all Obligations shall become immediately due and payable without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived; and
(b)    the Lender may exercise any and all rights they have under this
Agreement, the other Loan Documents or at law or in equity, and proceed to
protect and enforce their respective rights by any action at law or in equity or
by any other appropriate proceeding.
No remedy conferred upon the Lender in the Loan Documents is intended to be
exclusive of any other remedy, and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or by any other provision of law.
Without limiting the generality of the foregoing or of any of the terms and
provisions of any of the Security Documents, if and when the Lender exercises
remedies under the Security Documents with respect to Collateral, the Lender
may, in its sole discretion, determine which items and types of Collateral to
dispose of and in what order and may dispose of Collateral in any order the
Lender shall select in its sole discretion, and the Borrower consents to the
foregoing and waives all rights of marshalling with respect to all Collateral.
SECTION VIII.ASSIGNMENT AND PARTICIPATION


Lender shall have the right to sell participation or assign its rights,
interests and obligations, in whole or in part, in this Agreement, the Term
Note, or any of the Loan Documents. Borrower shall at its cost and expense
cooperate with the Lender and execute any agreements or documents in the event
such agreements or documents are necessary in the opinion of the Lender or any
participating bank or assignees. The Lender may also any time after the date of
this Agreement appoint one or more security agents to hold the Collateral and
any other security created by or pursuant to the Loan Documents for and on
behalf of the Lender and any new lenders to whom the Lender has sold
participation or assigned its rights, interests and obligations under any Loan
Document and the Borrower shall execute and cause each other party to the Loan
Documents to execute such agreements, documents and instruments as requested by
the Lender or new lenders.
SECTION IX.

MISCELLANEOUS
10.1.    Notices. All notices, requests and demands to or upon the respective
parties hereto shall be in writing and made to Lender or Borrower at their
respective addresses set forth below, or to such other address as any party may
designate by written notice to the others in accordance with this provision, and
deemed to have been given or made: (a) if delivered in person, immediately upon
delivery; (b) if by facsimile transmission, immediately upon sending and upon
confirmation of receipt; (c) if by nationally recognized overnight courier
service, when received; and (d) if by certified mail, return receipt requested,
five (5) days after mailing.    

36

--------------------------------------------------------------------------------



If to the Borrower, at:
FuelCell Energy, Inc.
3 Great Pasture Road
Danbury, CT 06810
ATTN: Michael Bishop, Chief Financial Officer
Phone: (203) 825-6049
Fax: (203) 825-6069


with a copy (which shall not constitute notice) to:
FuelCell Energy, Inc.
3 Great Pasture Road
Danbury, CT 06810
ATTN: Ross M. Levine, Esq., Vice President, Legal Affairs
Phone: (203) 825-6057
Fax: (203) 825-6069


If to the Lender, at:            
Clean Energy Finance and Investment Authority
865 Brook Street
Rocky Hill, Connecticut 06067
ATTN: Bryan Garcia, President and CEO
Fax: (860) 563-4877 


or at any other address specified by such party in writing.
10.2.    Expenses. The Borrower shall pay the reasonable, documented,
out-of-pocket costs and fees of the security agent and any reasonable,
documented, out-of-pocket costs and fees related to the preparation and
negotiation of the documents and agreements related to matters herein; provided,
that, the Borrower shall have no obligation to pay any out-of-pocket legal
expenses of the Lender in excess of $15,000.
10.3.    Indemnification. Without limitation of any other obligation or
liability of the Borrower or any right or remedy of the Lender contained herein,
the Borrower agrees to indemnify and hold harmless the Lender, as well as its
respective directors, officers, agents, subsidiaries and affiliates, from and
against all damages, losses, settlement payments, obligations, liabilities,
claims, suits, penalties, assessments, citations, directives, demands,
judgments, actions or causes of action, whether statutorily created or under the
common law, all costs and expenses (including, without limitation, reasonable
fees and disbursements of attorneys, engineers and consultants) and all other
liabilities whatsoever (including, without limitation, liabilities under
Environmental Laws) which shall at any time or times be incurred, suffered,
sustained or required to be paid by any such indemnified Person (except any of
the foregoing which result from the gross negligence or willful misconduct of
the indemnified Person) on account of or in relation to or any way in connection
with any of the arrangements or transactions contemplated by, associated with or
ancillary to this Agreement, the other Loan Documents or any other

37

--------------------------------------------------------------------------------



documents executed or delivered in connection herewith or therewith, all as the
same may be amended from time to time, whether or not all or part of the
transactions contemplated by, associated with or ancillary to this Agreement,
any of the other Loan Documents or any such other documents are ultimately
consummated, resulting from any conduct, act or failure to act by the Borrower
or its Subsidiaries. In any investigation, proceeding or litigation, or the
preparation therefor, the Lender shall select its own counsel and, in addition
to the foregoing indemnity, the Borrower agrees to pay promptly the reasonable
fees and expenses of such counsel. In the event of the commencement of any such
proceeding or litigation, the Borrower shall be entitled to participate in such
proceeding or litigation with counsel of its choice at its own expense, provided
that such counsel shall be reasonably satisfactory to the Lender. The covenants
of this Section 10.3 shall survive payment or satisfaction of payment of all
amounts owing with respect to the Term Note, any other Loan Document or any
other Obligation.
10.4.    Survival of Covenants, Etc. All covenants, agreements, representations
and warranties made herein, in the other Loan Documents or in any documents or
other papers delivered by or on behalf of the Borrower pursuant hereto or
thereto shall be deemed to have been relied upon by the Lender, notwithstanding
any investigation heretofore or hereafter made by any of them, and
notwithstanding that the Lender may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any credit is extended
hereunder, and shall survive the making by the Lender of the Loan as herein
contemplated shall continue in full force and effect so long as any Obligation
remains outstanding and unpaid. Notwithstanding the foregoing, the provisions of
Sections 10.2 and 10.3 shall continue in full force and effect after the payment
in full of all Obligations. All statements contained in any certificate or other
writing delivered by or on behalf of the Borrower pursuant hereto or the other
Loan Documents or in connection with the transactions contemplated hereby shall
constitute representations and warranties by the Borrower hereunder.
10.5.    No Waivers. A breach by the Borrower of its obligations under this
Agreement may be waived only by a written waiver executed by the Lender in
accordance with Section 10.1. No failure or delay by the Lender in exercising
any right, power or privilege hereunder, under the Term Note or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The Lender’s waiver of the Borrower’s
breach in one or more instances shall not constitute or otherwise be an implicit
waiver of subsequent breaches. No course of dealing or omission on the part of
the Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto. No notice to or demand upon the Borrower shall
entitle the Borrower to other or further notice or demand in similar or other
circumstances. The Lender’s rights and remedies under this Agreement and under
all subsequent agreements between the Lender and the Borrower shall be
cumulative and any rights and remedies expressly set forth herein shall be in
addition to, and not in limitation of, any other rights and remedies that may be
applicable to the Lender in law or at equity. To the extent permitted by
applicable Law, the Borrower hereby absolutely and irrevocably waives (a) all
presentments, demands for performance, notices of protest and notices of
dishonor in connection with any of the Indebtedness evidenced by the Term Note,
(b) any requirement of diligence or promptness on Lender’s part in the
enforcement of its rights under the provisions of this Agreement or any Loan
Document, and (c) any and all notices of every kind and description which may be
required to be given by any statute or rule of law with respect to its liability
(i) under this Agreement or in respect of the Indebtedness evidenced by the Term
Note or any other Obligation or (ii) under any other Loan Document.

38

--------------------------------------------------------------------------------



10.6.    Amendments. Neither this Agreement nor the Term Note nor any other Loan
Document nor any provision hereof or thereof may be amended, waived, discharged
or terminated except by a written instrument signed by the Lender and also, in
the case of amendments, by the Borrower.
10.7.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Borrower and the Lender and their respective successors and
assigns; provided that the Borrower may not assign or transfer its rights or
obligations hereunder.
10.8.    Lost Note, Etc. Upon receipt of an affidavit of an officer of the
Lender as to the loss, theft, destruction or mutilation of the Term Note or any
Security Document which is not a public record and, in the case of any such
loss, theft, destruction or mutilation, upon cancellation of the Term Note or
Security Document, if available, the Borrower will issue, in lieu thereof, a
replacement Term Note or other Security Document in the same principal amount
thereof and otherwise of like tenor.
10.9.    Table of Contents and Captions. The table of contents and captions in
this Agreement are for convenience of reference only and shall not define or
limit the provisions hereof.
10.10.    Counterparts. This Agreement and any amendment hereof may be executed
in several counterparts and by each party on a separate counterpart, each of
which when so executed and delivered shall be an original, but all of which
together shall constitute one instrument. In proving this Agreement it shall not
be necessary to produce or account for more than one such counterpart signed by
the party against whom enforcement is sought.
10.11.    Entire Agreement. The Loan Documents and any other documents executed
in connection herewith or therewith express the entire final, complete and
exclusive understanding of the parties with respect to the transactions
contemplated hereby and supersede all prior agreements with respect to the
subject matter hereof.
10.12.    Waiver of Jury Trial. EACH OF THE BORROWER AND THE LENDER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS AGREEMENT, THE TERM NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF THE LENDER
RELATING TO THE ADMINISTRATION OR ENFORCEMENT OF THE LOAN AND THE LOAN
DOCUMENTS, AND AGREES THAT IT WILL NOT SEEK TO CONSOLIDATE ANY SUCH ACTION WITH
ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THE
BORROWER (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE LENDER
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE LENDER WOULD NOT, IN THE EVENT
OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT
THE LENDER HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH EACH IS A PARTY

39

--------------------------------------------------------------------------------



BECAUSE OF, AMONG OTHER THINGS, THE BORROWER’S WAIVERS AND CERTIFICATIONS
CONTAINED HEREIN.
10.13.    No Consequential Damages. EXCEPT AS PROHIBITED BY LAW, EACH OF THE
BORROWER AND THE LENDER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY LITIGATION REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES. THE BORROWER (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE LENDER
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT THE LENDER HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS TO WHICH EACH IS A PARTY BECAUSE OF, AMONG OTHER
THINGS, THE BORROWER’S WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.
10.14.    Governing Law; Jurisdiction; Venue.
(a)    This Agreement and each of the other Loan Documents shall be construed in
accordance with and governed by the laws of the State of Connecticut, without
regard to the conflict of law principles thereof.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the courts of the
State of Connecticut and of the United States District Court for the District of
Connecticut, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Connecticut court (or, to the extent permitted by law, in such federal court).
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
court referred to in paragraph (b) of this Section 10.14 (including without
limitation the courts of the State of Connecticut located in New Haven County).
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
10.15.    Patriot Act. The Lender hereby notifies the Borrower that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which

40

--------------------------------------------------------------------------------



information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.
10.16.    Severability. The provisions of this Agreement are severable and if
any one clause or provision hereof shall be held invalid or unenforceable in
whole or in part in any jurisdiction, then such invalidity or unenforceability
shall affect only such clause or provision, or part thereof, in such
jurisdiction, and shall not in any manner affect such clause or provision in any
other jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction.
10.17.    Termination. Notwithstanding the acceleration of the maturity of the
Loan, this Agreement and the Lender’s lien on the Collateral shall continue in
full force and effect after such acceleration or termination until all
Obligations (other than contingent indemnity obligations) of the Borrower to the
Lender shall have been indefeasibly paid in full in cash. The Lender agrees to
take such actions as are reasonably requested by the Borrower and at the
Borrower’s expense to terminate the Lender’s liens and security interests
created by the Loan Documents when all the Obligations (other than contingent
obligations) are indefeasibly paid in full in cash (including without limitation
the filing of UCC-3 termination statements).
10.18.    Nature of Obligations. The obligations of the Borrower hereunder and
under all of the Loan Documents to which Borrower or its Subsidiaries is a
party, including without limitation in respect of the Obligations, and in
respect of all representations, warranties, covenants and agreements of Borrower
or its Subsidiaries contained in this Agreement or any of the other Loan
Documents or any other agreement, instrument notice, consent or other document
delivered in connection with the transactions contemplated by the Loan
Documents, are joint and several primary obligations, whether not so expressed
in any Loan Document. The obligations of Borrower under this section shall be
unconditional and absolute and, without limiting the generality of the foregoing
shall not be released, discharged or otherwise affected by the occurrence of any
act or omission to act or delay of any kind by Borrower or any of its
Subsidiaries, or the Lender or any other person or any circumstance whatsoever
which might, but for the provisions of this section, constitute a legal or
equitable discharge of Borrower’s or any of its Subsidiaries’ obligations under
this section or the other provisions of any of the Loan Documents.
10.19.    Usury Limitation. All agreements between the Borrower and the Lender
are hereby expressly limited so that in no contingency or event whatsoever,
whether by reason of acceleration of maturity of the indebtedness evidenced
hereby or otherwise, shall the amount paid or agreed to be paid to the Lender
for the use or the forbearance of the Obligations exceed the maximum permissible
under applicable Law. As used herein, the term “applicable Law” shall mean the
Law in effect as of the date hereof; provided, however, that in the event there
is a change in the law which results in a higher permissible rate of interest,
then this provision shall be governed by such new law as of its effective date.
In this regard, it is expressly agreed that it is the intent of the Borrower and
the Lender in the execution, delivery and acceptance of this Agreement and the
other Loan Documents to contract in strict compliance with the laws of the State
of Connecticut from time to time in effect. If, under or from any circumstances
whatsoever, fulfillment of any provision hereof or of any of the Loan Documents
at the time of performance of such provision shall be due, shall involve
transcending the limit of such validity prescribed by applicable Law, then the
obligation to be fulfilled shall automatically be reduced to the

41

--------------------------------------------------------------------------------



limits of such validity, and if under or from any circumstances whatsoever the
Lender should ever receive as interest an amount which would exceed the highest
lawful rate, such amount which would be excessive interest shall be applied to
the reduction of the principal balance of the Obligations, as determined by the
Lender, and not to the payment of interest. This provision shall control every
other provision of all Loan Documents.
10.20.    Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.
10.21.    Subordination by Borrower. The Borrower hereby agrees that all present
and future Indebtedness of the Borrower to a Subsidiary (“Intercompany
Indebtedness”) shall be subordinate and junior in right of payment and priority
to the Obligations, and the Borrower agrees not to make, demand, accept or
receive any payment in respect of any present or future Intercompany
Indebtedness, including, without limitation, any payment received through the
exercise of any right of setoff, counterclaim or cross claim, or any collateral
therefor, unless and until such time as the Obligations shall have been
indefeasibly paid in full; provided that, so long as the Loan shall not have
been declared to be due and payable, the Borrower may make and receive such
payments as shall be customary in the ordinary course of the Borrower’s
business. Without in any way limiting the foregoing, in the event of any
insolvency or bankruptcy proceedings, or any receivership, liquidation,
reorganization, dissolution or other similar proceedings relative to the
Borrower or to its businesses, properties or assets, the Lender shall be
entitled to receive payment in full of all of the Obligations before the
Borrower shall be entitled to receive any payment in respect of any present or
future Intercompany Indebtedness.
[Signature page follows]























42

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have duly executed this Loan Agreement under
seal as of the date first above written.


FUELCELL ENERGY, INC.




By:__/S/ Michael S. Bishop________
Name: Michael S. Bishop
Title: Senior Vice President and CFO




CLEAN ENERGY FINANCE AND INVESTMENT AUTHORITY






By:___/s/ Bryan T. Garcia____________
Name: Bryan T. Garcia
Title: President and CEO





43

--------------------------------------------------------------------------------






Schedule 2.6.(a)
Schedule of Planned Drawdowns


 
Advance
Schedule
Cumulative
Advance
March-13*
$873,188.45
$873,188.45
March-13
$2,250,000.00
$3,123,188.45
April-13
$375,000.00
$3,498,188.45
May-13
$ -
$3,498,188.45
June-13
$375,000.00
$3,873,188.45
July-13
$500,000.00
$4,373,188.45
August-13
$250,000.00
$4,623,188.45
September-13
$250,000.00
$4,873,188.45
October-13
$750,000.00
$5,623,188.45
November-13
$250,000.00
$5,873,188.45
December-13
 
 







* Transfer of prior loan balance




Schedule 4.1
Jurisdictions in which FuelCell Energy, Inc. is required to Maintain Foreign
Qualification to do Business


United States
1. Connecticut.






--------------------------------------------------------------------------------






2. California
3. Illinois
4. Indiana
5. New Jersey
6. Michigan
7. District Of Columbia
8. Montana
9. New York
10. Arizona
11. Delaware
12. Maryland
13. Massachusetts
14. Colorado (Versa Power Systems Inc. Subsidiary)


Canada
1. Alberta (Versa Power Systems Ltd. Subsidiary)


Germany
1. Ottobrunn (FuelCell Energy Solutions GmbH Subsidiary)
2. Dresden (FuelCell Energy Solutions GmbH Subsidiary)








Republic of Korea


1. Korea (FCE Korea Ltd. Subsidiary)


Schedule 4.4
Consents Required


1. Consent of J.P. Morgan to the grant of a first priority lien in the
Collateral.












--------------------------------------------------------------------------------










EXPORT-IMPORT BANK
OF THE UNlTED STATES


February 15,2013


Randall Mascorro
Vice President
J P Morgan Chase Bank, N.A. Global Trade Services
Mail Code TXI-2805
2200 Ross A venue, 6th Floor
Dallas, Texas 75201




Re:
Working Capital Guarantee No.: AP085877XA Delegated Authority Letter Agreement:
TX-DA-05-010

Borrower: FuelCell Energy, Inc. ("Fuel Cell" or "Borrower) Loan Facility:
$5,000,000


Dear Mr. Mascorro:


Thank you for your letter of February 11,2013 regarding the above-referenced
proposed Loan Facility and Borrower. As an accommodation to the Borrower and
based upon the information provided, Ex-Im Bank consents to the following:


Ex-Im Bank understands that Fuel Cell has been awarded a $69MM contract with
Dominion to develop a 15 megawatt fuel cell park in Bridgeport, Connecticut.
Additionally Dominion will pay Fuel Cell $68MM over the next 15 years under a
long term service contract. Fuel Cell is in the process of finalizing a new $5.8
million long term loan, and a $l.5 million grant from the State of Connecticut's
Clean Energy and Finance Authority for this project. The term loan will be
secured with a first priority security interest in all future project cash flows
limited to those generated specifically by the Bridgeport Power Plant project
and its rights to receive project funds that will be escrowed. .








--------------------------------------------------------------------------------






Notwithstanding Section 2.22(d) of the Borrower Agreement, Ex-Im Bank will allow
the creation of lien on the collateral limited to the future cash flows specific
to the Bridgeport project.


This waiver is granted solely with respect to the subject Loan Facility, and
shall not be deemed to apply to any other loan or Borrower, without Ex-Im Bank's
prior written consent. All other terms and conditions of the Master Guarantee
Agreement and the Delegated Authority Letter Agreement shall remain in full
force and effect.














811 VERMONT AVENUE, N.W WASHINGTON, 20571




Sincerely,




/s/ Pamela S.Bowers
Vice President
Business Credit Division












Agreed to:




Name of Lender: J P Morgan Chase Bank, N.A.
Name: /s/ Randall Mascorro
Title: Vice President








--------------------------------------------------------------------------------










Schedule 4.5
Real Property Owned or Leased by FuelCell Energy, Inc.


The following is a summary of FuelCell Energy, Inc. offices and locations:


 
 
 
 
Square
 
Lease
Expiration
Location
 
Business Use
 
Footage
 
Dates
Danbury, Connecticut
 
Corporate Headquarters, Research and Development, Sales, Marketing, Purchasing
and Administration
 
72,000
 
 
Company owned
Torrington, Connecticut
 
Manufacturing and administrative
 
65,000
 
 
December-2015
Danbury, Connecticut
 
Manufacturing and Operations
 
38,000
 
 
October-2014
Ottobrunn, Germany
 
Manufacturing and administrative
 
20,000
 
 
June-2014



The acquisition of Versa Power Systems, Inc. adds 70,684 square feet. This
includes a leased property in Littleton, CO of approximately 18,464 square feet
with a lease that expires on August 1, 2018 and a leased property in Calgary,
Canada of approximately 52,220 square feet with a lease that expires on January
31, 2014.


We have also entered into a new lease effective February 1, 2013 for 62,225
square feet in a warehouse located in New Hartford, CT. The lease expires on
January 31, 2014.






--------------------------------------------------------------------------------








Schedule 4.6
Other Liabilities Not Set Forth on Initial Financial Statement




A summary of our significant future commitments and contractual obligations as
of October 31, 2012 not set forth on the initial financial statements and the
related payments by fiscal year is summarized as follows:


 
 
 
 
Payments Due by Period
 
 
 
 
 
 
 
Less than
 
1 - 3
 
3 - 5
 
More Than
Contractual Obligations
 
 
 
Total
 
1 year
 
years
 
years
 
5 years
Purchase Commitments
 
 
 
 
$
54,895


 
 
$
50,180


 
 
$
4,715


 
 
$
—


 
 
$
—


 
Capital and operating lease commitments
 
 
 
 
3,171
 
 
 
1,203
 
 
 
1,874
 
 
 
94
 
 
 
—
 
 
Series B Preferred dividends (a) ((a)(apayable
 
 
 
 
19,200
 
 
 
3,200
 
 
 
6,400
 
 
6,400
 
 
 
3,200
 
 
Total
 
 
 
$
77,266


 
 
$
54,583


 
 
$
12,989


 
 
$
6,494


 
 
$
3,200


 



(a)
Payments represent cumulative annual dividends of $50 per share payable
quarterly (total shares issued and outstanding are 64,020). Shares of the Series
B Preferred Stock can be automatically converted into that number of shares of
our common stock that are issuable at the then prevailing conversion rate. The
exercise of the conversion right can only be made if the closing price of our
common stock exceeds 150 percent of the then prevailing conversion price ($11.75
at October 31, 2012) for 20 trading days during any consecutive 30 trading day
period.



Schedule 4.10
Tax Contests


None.






--------------------------------------------------------------------------------








Schedule 4.12
Subsidiaries


Subsidiaries of the Registrant






Entity Name
State / Country of Incorporation
FCE FuelCell Energy, Ltd. *
Canada
Alliance Star Energy, LLC **
California
Bridgeport Fuel Cell Park, LLC *
Connecticut
DFC ERG-Milford, LLC *
Connecticut
DFC ERG-Connecticut, LLC *
Connecticut
Star Energy East, LLC *
Connecticut
Long Beach Clean Energy, LLC *
New York
FuelCell Energy Solutions GmbH ***
Germany
FCE Korea, Ltd *
South Korea
Versa Power Systems, Inc. *
Delaware



* These entities are wholly-owned subsidiaries of FuelCell Energy, Inc.
** This entity is a joint venture with Alliance Power, Inc. FuelCell Energy,
Inc. has an 80% ownership interest in this entity.
*** This entity is a joint venture with Fraunhofer IKTS. FuelCell Energy, Inc.
has a 75% ownership interest in this entity.


Schedule 4.16
Environmental Matters


None.






--------------------------------------------------------------------------------








Schedule 4.17
Outstanding Indebtedness of FuelCell Energy and its Subsidiaries


At October 31, 2012, debt consisted of the following:


 
 
2012 ($000)
JPMorgan Chase Bank Revolving credit facility (due date 4-3-13)(1)
 
$
4,000


 
Connecticut Development Authority Loan Agreement (due date 5-1-18)
 
3,466
 
 
Connecticut Clean Energy Fund Loan Agreement (due date TBD)
 
847
 
 
Capitalized lease obligations:
 
 
 
   Relational Lease (final payment due 1-30-13)
 
1
 
 
   Garic Inc. Lease #1 (final payment due 12-1-13)
 
39
 
 
   Garic Inc. Lease #2 (final payment due 3-14-13)
 
28
 
 
   Garic Inc. Lease #3 (final payment due 7-1-14)
 
19
 
 
   Garic Inc. Lease #4 (final payment due 11-1-14)
 
7
 
 
   Garic Inc. Lease #5 (final payment due 3-31-14)
 
26
 
 
   Garic Inc. Lease #6 (final payment due 5-1-15)
 
46
 
 
   Garic Inc. Lease #7 (final payment due 5-1-15)
 
14
 
 
   Key Equipment Lease #1 (final payment due 7-14-14)
 
47
 
 
   Key Equipment Lease #2 (final payment due 9-1-14)
 
7
 
 
Total debt
 
$
8,547


 



(1)
- Total facility is $5.0 million of which $4.0 million is currently outstanding



Schedule 5.9
Notifications and Submissions Relating to the Project Agreements


The Borrower shall furnish to the Lender immediate written notice of the
following promptly following Knowledge of, receipt by or preparation of the
Borrower thereof:


SERVICES AGREEMENT


1.
Any event listed in Section 6.1.2 of the Services Agreement;

2.
Any submissions or notices identified under Section 6.1.3(i) of the Services
Agreement;

3.
The occurrence of each milestone listed in Section 8.3.1 of the Services
Agreement, the release of funds associated with each milestone, and any refusal
by Dominion Bridgeport Fuel Cell, LLC, its successors and assigns (the “Owner”),
to authorize releases from the Grantor Trust pursuant to Section 8.3.2 of the
Services Agreement or otherwise;

4.
Owner's withholding of payment to Borrower pursuant to Section 9.7 of the
Services Agreement;

5.
The occurrence of any “Owner Event of Default” (as such term is defined in the
Services Agreement);







--------------------------------------------------------------------------------






6.
Any termination of, or termination notices relating to, the Services Agreement;

7.
Any dispute between the parties to the Services Agreement that is not resolved
through the procedures described in Sections 16.1.1(a) or (b) of the Services
Agreement;



EPC AGREEMENT


8.
Any “Non-Conformance Notice,” as such term is defined in the EPC Agreement;



9.
Notices (as defined in the EPC Agreement) pursuant to Sections 8.1.1 and 8.3 of
the EPC Agreement concerning progress toward completion of the Project being
delayed or behind schedule in any way, along with copies of any recovery plans
submitted in respect of such delays;

10.
The occurrence of any funding of the Grantor Trust pursuant to Section 10.5.3 of
the EPC Agreement;

11.
The occurrence of any withholding of payments to Borrower pursuant to Section
10.8 of the EPC Agreement;

12.
Any SWDs (as such term is defined in the EPC Agreement), along with a copy of
any such SWD;

13.
The occurrence of any “Chronic Failure” (as such term is defined in the EPC
Agreement);

14.
Any dispute between the parties to the EPC Agreement that is not resolved
through the procedures described in Sections 18.1.1(a) or (b) of the EPC
Agreement;

15.
Any “Owner Event of Default,” as such term is defined in the EPC Agreement;

16.
Any termination of, or termination notices relating to, the EPC Agreement;

17.
Any Notices identified in, or relating to, Article 25 of the EPC Agreement,
including any Notice that a “Certificate of Final Acceptance” has been issued
(as such terms are defined in the EPC Agreement), provided that technical
support information included with such Notices shall not be provided hereunder;



ASSET PURCHASE AGREEMENT


18.
Completion of Soil Remediation (as such term is defined in the Asset Purchase
Agreement);

19.
Any claims or complaints under the Asset Purchase Agreement of either Borrower
or Dominion Bridgeport Fuel Cell, LLC, or their successors, assigns or
affiliates, if such claim or complaint may result in a claim against the Grantor
Trust;



GRANTOR TRUST AGREEMENT
20.
Any formal notice from either Borrower or Dominion Bridgeport Fuel Cell, LLC to
the other party regarding payments, modifications of payments or payment delays
under the Grantor Trust, with at a minimum, quarterly status notices.











--------------------------------------------------------------------------------






In addition to the above, upon request, Borrower shall provide access at FCE
facilities to periodically review any schedules and reports identified under
Section 4.5.1 of the EPC Agreement;


For any Notices required to be provided per the agreements, Lender is not
requiring any technical detailed attachments or other supporting documents which
the Borrower may otherwise provide the Owner of the facility.


Schedule 7.2
Contingent Liabilities


 
 
 
 
Description
Oct. 12 Balance
 
 
 
 
JPM CD Zurich LC
660,964
 
JP Morgan Chase (PG&E)
662,852
 
JPM Secured Money Market(1)
8,739,112
 
JPM LoC Money Market
571,783
 
 
 
 
Total Restricted Cash
10,634,711
 
 
 
 
Zurich - LC
660,000
 
PG&E - LC
635,513
 
Travelers - LC
570,895
 
BioFuels
6,800,000
 
Crown Estates
369,033
 
Abengoa
593,368
 
 
 
 
Total Letters of Credit
9,628,809

(1)
- Includes Purchasing Card and other obligations

6






--------------------------------------------------------------------------------








EXHIBIT A


DESCRIPTION OF PROJECT


Overview: FuelCell Energy, Inc. (“FCE”) will manufacture and install a
combined-cycle electric generating facility consisting of five (5) FCE Direct
FuelCell® (DFC®) DFC3000 generator units fueled by natural gas, an ORMAT Energy
Converter (OEC) Organic Rankine Cycle generator for converting recovered heat
energy from the fuel cells into electrical energy, and the associated ancillary
equipment required for the successful operation of the nominally rated 14.9MW
facility. FCE is also contracting to perform services under a 15 year agreement
for power plant operation and maintenance.


Scope: The generating facility will be owned by Dominion Bridgeport Fuel Cell,
LLC, a subsidiary of Dominion Resources, one of the nation's largest producers
and transporters of electricity. The Connecticut Light and Power Company (CL&P)
will buy the ultra-clean electricity generated by the facility under a 15 year
fixed price energy purchase agreement. This 14.9 MW installation, consisting of
the five fuel cell power plants and the Ormat Organic Rankine Cycle turbine for
added output and further efficiency gains, is adequate to power approximately
15,000 average size U.S. homes.


Construction is underway, with the first plant installation scheduled for the
summer of 2013 and the remaining plants installed in stages. The
inter-connection process to connect the fuel cell park to three electrical
substations in the City is already in process and is being performed by United
Illuminating, the local utility that owns the substations. The fuel cell park
will be fully operational by the end of 2013. The fuel cell power plants will
use natural gas as the fuel source. The fuel cell park is located on
approximately 1.7 acres of land leased from the City of Bridgeport and is
immediately adjacent to the northeast rail corridor and Interstate 95.


Upon completion of installation and commissioning of the fuel cell units and
Ormat unit, the 15 year Services Agreement between FCE and Dominion will be
initiated (there is also an option to extend the term for four additional
years). Under this agreement, FCE will provide “turn-key” services including all
scheduled and unscheduled activities necessary to operate and maintain the
generating facility. Besides operation and maintenance, FCE will be responsible
for plant monitoring and reporting, compliance with Power Purchase Agreement
terms, interface with ISO-NE, payment of utility providers, facility
environmental compliance and reporting, financial performance monitoring,
operator training, plant safety and accident prevention, spare parts and
consumables management, diagnostic testing and facility security and
housekeeping.


Detailed Scopes for the Engineering, Procurement and Construction (EPC) contract
and Services Agreement are provided below:








--------------------------------------------------------------------------------






SCOPE OF THE EPC CONTRACT


1.0
PROJECT MANAGEMENT

FCE will be responsible for assuring successful design, procurement,
installation, and commissioning of the Project. In this role, FCE will provide
or manage Subcontractors and Vendors in providing the following Materials and
Equipment and services:
•
The fabrication of five (5) DFC3000® Units each including DFC Modules, a
Mechanical Balance of Plant (“MBOP”) including the fuel preparation skid and a
utility skid, and an Electrical Balance of Plant (“EBOP”) including the power
conditioning unit and associated step up transformer.

•
Other balance of plant Materials and Equipment, including fuel processing
equipment water processing equipment and all other required Materials and
Equipment required to complete the Project.

•
Specifying and Procuring the ORC System.

•
Specifying and procuring the non-DFC3000 Balance of Plant (“BOP”) equipment
(e.g., switchgear, heat exchangers, consolidated water treatment system,
consolidated fuel treatment vessels, nitrogen system, and commodity materials).

•
Attain Project permitting.

•
Construction of on-site facilities and the installation of the Materials and
Equipment.

•
Commissioning and testing of the Work to meet the requirements of the Contract.

•
Demobilizing the Project Site including the removal of all material, rubbish,
equipment, infrastructure, and other Contractor Support Facilities and returning
the Project Site and surrounding area to preconstruction conditions leaving the
Project Site clean and free of anything beyond that equipment and infrastructure
required for the operation of the Plant.



In addition, FCE will be responsible for the Materials and Equipment fabrication
and construction schedule and for the overall Project performance. FCE
responsibilities will include, but not limited to, the following:


•
Manage and maintain the DFC3000® and ORC production schedule.

•
Manage all Personnel, Subcontractors, and Vendors necessary to perform the Work.

•
Manage and maintain the Project Schedule as required by the Contract



2.0
CONSTRUCTION MANAGEMENT

FCE will provide full time supervision, through the assigned Construction
Manager, of the Work during any and all Work activities including construction,
installation, and commissioning activities. The Construction Manager will be
responsible for Project Site safety and enforcing adherence to Contractor,
Client and FCE safety policies, general Project Site activities, monitoring
progress, addressing questions that arise during performance of the Work.


3.0
CONSTRUCTION

All activities will be performed per applicable industrial and regulatory codes
and standards. Prior to delivery of the DFC3000® and ORC Units, any remediation
activities, Project Site grading and underground utilities will be completed in
accordance with the Specifications, Laws and Codes, and, as necessary, to
complete the Work. Project Site preparation






--------------------------------------------------------------------------------






activities will be completed using local experienced labor supervised by FCE
construction management.


Upon receipt at the Project Site, the Materials and Equipment will be installed
and arranged on concrete pads per the Specifications, the requirements of the
Contract, and OEM requirements. Each DFC3000® Unit is expected to arrive
individually and to be installed upon receipt at the site. Installation
activities will be completed using local labor experienced in the appropriate
trade areas, e.g., mechanical, electrical, etc.


•
Initial Site Work:

•
Project Site Survey

•
Activities as required by the Soil Management Plan

•
Install perimeter fencing

•
Implement any changes/modifications to the existing ground water monitoring
and/or treatment system.

•
Removal of abandoned underground utilities, as/if required

•
Coordinate with local utility companies for locations of Project Site tie-ins.

•
Obtain easement encroachments as necessary for installation of the Work.

•
Underground utility layout and installation.

•
Perform leak tests on applicable underground systems.

•
Inspections as required by Permits or regulatory authorities.

•
Concrete/Foundations:

•
Upon completion of the Project Site underground utilities, the base foundation
construction will begin for the five (5) DFC3000® areas and one (1) ORC.

•
System specific foundations and pads will be constructed for the following:

◦
Maintenance/Control Building

◦
Consolidated Water Treatment System

◦
Bulk Nitrogen System

◦
Consolidated Gas Desulfurization System

◦
Electrical Switchgear

◦
Project Site Lighting

•
Equipment Procurement, Delivery, Storage, and Setting:

•
All Materials and Equipment will be ordered in accordance with the requirements
of the Contract.

•
FCE will deliver the Materials and Equipment to the Project Site as it becomes
available

•
Based on delivery schedules from manufacturers, the plant equipment will be
offloaded, set in place, leveled and anchored.

•
Piping, Electrical and Final Site Work will be completed following equipment
installation.



Prior to startup and commissioning of DFC3000®, an additional Project Site
inspection will take place to ensure the Project Site is ready for mechanical
completion. Following the Project Site review, the Owner and FCE may execute a
Mechanical Completion Certificate per DFC3000®, after which startup and
commissioning (including Performance Testing) may commence on that unit.






--------------------------------------------------------------------------------








4.0
COMMISSIONING AND TESTING

Each DFC3000® Unit will be commissioned and tested by FCE technicians after the
Site Contractor has achieved mechanical completion. The ORC will be commissioned
and Performance Tested jointly by FCE and the ORC Vendor. FCE technicians will
complete each DFC3000® check out over a period of two weeks.
    
Following the ORC commissioning, a Project Performance Test will be performed in
accordance with the requirements of the Contract, including the achievement of
the Performance Guarantees).


5.0
EPA Risk Mitigation Plan

FCE shall provide a completed Environmental Protection Agency ("EPA") Risk
Mitigation Plan ("RMP") Prevention Plan/Report. Submission of the EPA RMP
Prevention Plan/Report to the EPA shall be completed prior to delivery of any
hazardous material to the Project Site.  The RMP Prevention Plan shall be
developed to Program Level 3 requirements. The below risk tolerance related data
will be used during HAZOP, LOPA, and/or SIL or other similar evaluations.  A
LOPA analysis (or alternative Analysis method approved by Dominion) shall be
conducted for all high risk scenarios determined during the HAZOP and then
followed by a SIL Assessment for all Safety Instrumented Functions.


1.0
PHASE II / III ENVIRONMENT SITE ASSESSMENT

In September of 2003 Fuss & O'Neill provide a Phase II / III Environment Site
Assessment for the city of Bridgeport regarding the facility. FCE requested Fuss
& O'Neill to review the existing known site conditions at the facility including
the Phase I and II / III Studies. On November 28, 2011, Fuss & O'Neill provided
a memorandum describing the Project Site, Remediation Standard Regulations
(RSR's), the soil criteria, and potential remedial. In an effort to determine
the likeliness of the existence of potential Underground Storage Tanks (UST's)
referenced in the Phase I Study FCE requested Fuss & O'Neill to perform a Ground
Penetrating Radar (GPR) Survey of the facility. On December 1, 2011 Fuss &
O'Neill provided a report detailing the results of their survey and indicated
that there were no signs of existing UST's. A geotechnical report was performed
on May 10, 2012 to assist with the facility design effort. Fuss and O'Neill was
contracted by FCE to perform 10 bores in strategic locations as defined by FCE's
Owner's Engineer (PCI Skanska).


SCOPE OF THE SERVICES CONTRACT
1.0    The following items are FCE's responsibility under the Services
Agreement:


1.1     Provide information and data necessary:
i.    to coordinate the delivery of the electric output in accordance with the
applicable power purchase agreement (include all information necessary to
forecast and schedule outages);
ii.    to interface with ISO-NE, including capacity testing;
iii.    to pay all utility providers in a timely manner;
iv.    meet all Environmental reporting obligations; and
v.    assess the financial and operational performance of the Facility;








--------------------------------------------------------------------------------






1.2    Communicate and cooperate with Dominion and Government Authorities
regarding operation of the Facility.


1.3    Manage Facility operations, safety, maintenance, housekeeping, material
condition, security, and records.
a.
Run the Facility operations and monitoring program, using standard plant design
instrumentation and data retrieval systems:

i.
maintenance program,

ii.
spare parts and consumables management program,

iii.
diagnostic testing program for maintaining the Facility and Facility equipment,
and

iv.
the housekeeping / cleanliness program.

b.
Manage the following:

i.
the continuous improvement program which provides the procedure for determining
the cause(s) of operational or equipment failures and preventing fixture
failures through recommended improvements, including justification for such
recommendations (i.e., basis of recommendation and economic analysis),

ii.
the records management program for maintaining the traceability and
documentation of Facility performance,

iii.
the Facility safety program which provides the requirements for establishing
Safety Monitoring, Accident Prevention Program and Accident Reporting,

iv.
monthly and yearly reporting systems of Facility performance to Owner, using on
board instrumentation as the information source.

v.
the security program for maintaining the security of the Facility inside the
fenced area,

vi.
periodic site and equipment inspections,

vii.
Environmental compliance (including possible obligations and responses related
to the release or presence of hazardous materials) caused by FCE's activities on
the site and safety conditions related to the operation and maintenance of the
Facility.



Schedule: The principal milestones during manufacturing, site construction,
installation and commissioning are set forth in Exhibit C to the EPC contract
between FCE and Dominion.


Project participants summary information:
1.
FuelCell Energy, Inc. (NASDAQ: FCEL): Engineer and construct the fuel cell park
including manufacture, sale and installation of five DFC3000 fuel cell power
plants, and then operate and maintain the plants for the 15 year EPA term.

2.
Dominion Bridgeport Fuel Cell, LLC. (parent: Dominion NYSE: D): Project owner
responsible for overseeing the development, construction and operation of the
power facility.

3.
The Connecticut Light & Power Company (Parent is Northeast Utilities, NYSE:NU):
Purchases electricity generated by the fuel cell park under a 15 year EPA.







--------------------------------------------------------------------------------






4.
United Illuminating Company (Parent is UIL Holdings, NYSE: UIL): Owns the three
substations that will be receiving power from the fuel cell park, and is
performing the inter-connection work.

5.
City of Bridgeport, Connecticut: Owns the property where the fuel cell park is
located, leasing it to Dominion Fuel Cell Park, LLC and receiving property tax
revenue in return.

6.
Clean Energy Finance and Investment Authority: Providing financial support to
the fuel cell project including multi-year financial support to FCE.

7.
Ormat Technologies (NYSE: ORA): Supplier of the proprietary Organic Rankine
Cycle equipment, the Ormat ® Energy Converter, that converts heat into
electricity. The installation and routine service will be performed by FCE with
supporting technical advisory services provided by Ormat.

8.
Rockwell Automation (NYSE: ROK): Supplier of electrical inverters to FCE for the
fuel cell power plants.







--------------------------------------------------------------------------------










EXHIBIT B
COMPLIANCE CERTIFICATE FORM OF COMPLIANCE CERTIFICATE


This Compliance Certificate is furnished pursuant to Section 5.1(c) of the Loan
Agreement dated as of March 5, 2013 (the “Agreement”), by and between FuelCell
Energy, Inc., a Delaware corporation having its principal place of business at 3
Great Pasture Road, Danbury, Connecticut 06810 (“Borrower”), and the Clean
Energy Finance and Investment Authority, a quasi-public agency of the State of
Connecticut having its principal place of business at 865
Brook Street, Rocky Hill, Connecticut 06067. Unless otherwise defined herein,
the terms used in this Compliance Certificate have the meanings given to them in
the Agreement.


The Borrower hereby certifies that:


1. As required by, and prepared in accordance with, Section 5.1 of the
Agreement, the consolidated and consolidating financial statements of the
Borrower for the period ended October 31, 2012 (the “Financial Statements”)
accompany this Compliance Certificate. The Financial Statements fairly present
the consolidated financial condition of the Borrower as at the date thereof and
the consolidated results of operations of the Borrower for the period covered
thereby (subject only to normal recurring year-end adjustments).


2. The activities of the Borrower during the period covered by the Financial
Statements have been reviewed by the chief financial officer or by employees or
agents under his immediate supervision. Based on such review, to the best
knowledge and belief of the chief financial officer, and as of the date of this
Compliance Certificate, no Default or Event of Default has occurred.1






--------------------------------------------------------------------------------








WITNESS my hand this 5th day of March, 2013.




FUELCELL ENERGY, INC.








By: /s/ Michael S. Bishop
Name: Michael S. Bishop
Title: Senior Vice President and CFO


Form 10-K of the Company for the period of October 31, 2012. See the Company
filing Form 10-K filed with the SEC on January 14, 2013.






--------------------------------------------------------------------------------








EXHIBIT C


SECURED TERM NOTE




$5,873,188.45 March 5, 2013




FOR VALUE RECEIVED, FuelCell Energy, Inc., a Delaware corporation (the
“Borrower”), absolutely and unconditionally promises to pay to the order of the
Clean Energy Finance and Investment Authority, a quasi-public agency of the
State of Connecticut, acting as administrator of the Clean Energy Fund pursuant
to Section 16-
245n of the General Statutes, as amended by Section 99 of Public Act No. 11-80
(the “Lender”), at the times provided for in the Loan Agreement (as defined
below) in lawful money of the United States of America in immediately available
funds, the principal sum of FIVE MILLION EIGHT HUNDRED SEVENTY-THREE THOUSAND
ONE HUNDRED EIGHTY-EIGHT and 45/100 DOLLARS ($5,873,188.45), or if less, the
aggregate unpaid principal amount of the Loan made by the Lender to the Borrower
pursuant to that certain Loan Agreement of even date herewith between the
Borrower and the Lender, as amended, modified or supplemented from time to time
(the “Loan Agreement”; all capitalized terms used in this Note and not otherwise
defined herein shall have the same meanings herein as in that certain Loan
Agreement).


This Secured Term Note (the “Note”) has been issued pursuant to the Loan
Agreement. Reference is hereby made to the Loan Agreement for a statement of all
of the terms and conditions upon which the Loan evidenced hereby are made and
are to be repaid. The principal amount of the indebtedness evidenced hereby
shall be payable in the amounts and on the dates specified in the Loan
Agreement. Interest thereon shall be paid until such principal amount is paid in
full at such interest rates and at such times, and pursuant to such
calculations, as are specified in the Loan Agreement. The terms of the Loan
Agreement are hereby incorporated by reference.


The Lender and any holder hereof is entitled to the benefits and subject to the
conditions of the Loan Agreement and may enforce the agreements of the Borrower
contained therein, and any holder hereof may exercise the respective remedies
provided for thereby or otherwise available in respect thereof, all in
accordance with the respective terms thereof. This Note is secured by the
Security Documents described in the Loan Agreement.


The Borrower has the right in certain circumstances and the obligation under
certain other circumstances to repay or prepay the whole or part of the
principal of this Note on the terms and conditions specified in the Loan
Agreement.


If any Event of Default shall occur, the entire unpaid principal amount of this
Note and all of the unpaid interest accrued thereon may become or be declared
due and payable in the manner and with the effect provided in the Loan
Agreement.








--------------------------------------------------------------------------------






The Borrower and every endorser and guarantor of this Note or the obligation
represented hereby waive presentment, demand, notice, protest and all other
demands and notice in connection with the delivery, acceptance, performance,
default or enforcement
of this Note, assent to any extension or postponement of the time of payment or
any other indulgence, to any substitution, exchange or release of collateral and
to the addition or release of any other party or Person primarily or secondarily
liable.


No delay or omission on the part of the holder of this Note in exercising any
right hereunder shall operate as a waiver of such right or of any other right
under this Note, and a waiver, delay or omission on any one occasion shall not
be construed as a bar to or waiver of any such right on any future occasion.


The Borrower hereby agrees to pay on demand all reasonable, documented and
out-of-pocket costs and expenses, including, without limitation, reasonable
attorneys’ fees and legal expenses, incurred or paid by the holder of this Note
in enforcing this Note on default.


THIS NOTE AND THE OBLIGATIONS OF THE BORROWER HEREUNDER SHALL FOR ALL PURPOSES
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF
CONNECTICUT (WITHOUT REGARD TO CONFLICTS OF LAW RULES). THE BORROWER AGREES THAT
ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE MAY BE BROUGHT IN THE COURTS OF THE
STATE OF CONNECTICUT OR ANY FEDERAL COURT SITTING THEREIN AND THE CONSENT TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE OF PROCESS IN ANY SUCH
SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN SECTION
10.1 OF THE LOAN AGREEMENT. THE BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT
SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.


Time is of the essence with respect to this Note. [Signature page follows]






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Borrower has caused this Secured Term Note to be signed
by its duly authorized officer as of the day and year first above written.








Borrower:
FuelCell Energy, Inc.










By: /s/ Michael S. Bishop
Its: Senior Vice President and CFO










--------------------------------------------------------------------------------












EXHIBIT D
BORROWING REQUEST


Reference is made to the Loan Agreement dated as of March 5, 2013 (as the same
may be further amended, supplemented, restated, or otherwise modified from time
to time, the “Loan Agreement”), by and between FuelCell Energy, Inc., a Delaware
corporation having its principal place of business at 3
Great Pasture Road, Danbury, Connecticut 06810 (“Borrower”), and the Clean
Energy Finance and
Investment Authority, a quasi-public agency of the State of Connecticut, acting
as administrator of the Clean Energy Fund pursuant to Section 16-245n of the
General Statutes, as amended by Section 99 of Public Act No. 11-80, and having
its principal place of business at 865 Brook Street, Rocky Hill, Connecticut
06067 (the “Lender”). Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Loan Agreement.


The undersigned hereby certifies as of the date hereof that he is the Senior
Vice President and Chief Financial Officer of Borrower, and that, in such
capacity, he is authorized to execute and deliver this borrowing request to
Lender on behalf of Borrower.


1. Borrowing Request. Borrower hereby requests a Loan on , 20_ (the
“Borrowing Date”), which is a Business Day, in the amount of $ _.


2.
Wiring or Account Details. Borrower requests that the amount requested herein be
sent for the benefit of Borrower using the following wiring instructions:



Bank Name: ABA No.: Account No.:
Beneficiary Name: Reference:


3.
Certification. The Borrower hereby certifies (A) that on the date hereof and on
the Borrowing Date set forth above, and after giving effect to the Loan
requested hereby, no Default has or shall have occurred and be continuing; and
the representations and warranties contained in the Loan Documents are and shall
be true and correct, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties were true and correct on and as of such earlier date, and (B) that
the project is substantially on schedule per Exhibit C of the EPC Agreement.









--------------------------------------------------------------------------------






4.
Loan Purpose. The purpose of the requested Loan is to [ ]. All prior borrowings
under the Loan Agreement have been applied in compliance with the terms of the
Loan Agreement and for the purposes described in the applicable Borrowing
Requests.



IN WITNESS WHEREOF, the undersigned has set [his/her] name to this borrowing
request as of the day of _, 20 .


FUELCELL ENERGY, INC.


By:
Name: Michael S. Bishop

Its: Senior Vice President and CFO








--------------------------------------------------------------------------------










EXHIBIT E


NON-DISCRIMINATION CERTIFICATE


Form C
07-08-2009




[logo.gif]


STATE OF CONNECTICUT
NONDISCRIMINATION CERTIFICATION - Affidavit By Entity
For Contracts Valued at $50,000 or More





Documentation in the form of an affidavit signed under penalty of false
statement by a chief executive
officer, president, chairperson, member, or other corporate officer duly
authorized to adopt corporate, company, or partnership policy that certifies the
contractor complies with the nondiscrimination agreements and warranties under
Connecticut General Statutes §§ 4a-60(a)(1) and 4a-60a(a)(1), as amended






INSTRUCTIONS:


For use by an entity (corporation, limited liability company, or partnership)
when entering into any contract type with the State of Connecticut valued at
$50,000 or more for any year of the contract. Complete all sections of the form.
Sign form in the presence of a Commissioner of Superior Court or Notary Public.
Submit to the awarding State agency prior to contract execution.


AFFIDAVIT:


I, the undersigned; am over the age of eighteen (18) and understand and
appreciate the obligations of and oath


an oath. I am[title.jpg]
of[nameofentity.jpg]
, an entity
Signatory's Title
Name of Entity
 



duly formed and existing under the laws of
[nameofstate.jpg]


Name of State or Commonwealth

                                                                               


I certify that I am authorized to execute and deliver this affidavit on behalf
of






--------------------------------------------------------------------------------








 


[nameofentity.jpg]
and that [nameofentity.jpg]
Name of Entity
Name of Entity

has a policy in place that complies with the nondiscrimination agreements and
warranties of Connecticut General Statutes §§ 4a-60a(a){1), as amended.
[authorizedsignature.jpg]
Authorized Signatory
 
[printedname.jpg]
Printed Name



Sworn and subscribed to before me on this
[dayofdate.jpg]
day of
[monthofdate.jpg]
20
[yearofdate.jpg]



[commissionersignature.jpg]
[commissionexpirationdate.jpg]
Commissioner of the Superior Court/Notary Public
Commission Expiration Date
 
 



[seal.jpg]









--------------------------------------------------------------------------------










EXHIBIT F


STATE ELECTIONS ENFORCEMENT COMMISSION NOTICE


SEEC FORM 11


NOTICE TO EXECUTIVE BRANCH STATE CONTRACTORS AND PROSPECTIVE STATE CONTRACTORS
OF CAMPAIGN CONTRIBUTION AND SOLICITATION BAN


This notice is provided under the authority of Connecticut General Statutes
9-612(g)(2), as amended by P.A. 07-1, and is for the purpose of informing state
contractors and prospective state contractors of the following law (italicized
words are defined below):


Campaign Contribution and Solicitation Ban
No state contractor, prospective state contractor, principal of a state
contractor or principal of a prospective state contractor, with regard to a
state contract or state contract solicitation with or from a state agency in the
executive branch or a quasi-public agency or a holder, or principal of a holder
of a valid prequalification certificate, shall make a contribution to, or
solicit contributions on behalf of (i) an exploratory committee or candidate
committee established by a candidate for nomination or election to the office of
Governor, Lieutenant Governor, Attorney General, State Comptroller, Secretary of
the State or State Treasurer, (ii) a political committee authorized to make
contributions or expenditures to or for the benefit of such candidates, or (iii)
a party committee;


In addition, no holder or principal of a holder of a valid prequalification
certificate, shall make a contribution to, or solicit contributions on behalf of
(i) an exploratory committee or candidate committee established by a candidate
for nomination or election to the office of State senator or State
representative, (ii) a political committee authorized to make contributions or
expenditures to or for the benefit of such candidates, or (iii) a party
committee.


Duty to Inform
State contractors and prospective state contractors are required to inform their
principals of the above prohibitions, as applicable, and the possible penalties
and other consequences of any violation thereof.


Penalties for Violations
Contributions or solicitations of contributions made in violation of the above
prohibitions may result in the following civil and criminal penalties:


Civil penalties--$2000 or twice the amount of the prohibited contribution,
whichever is greater, against a principal or a contractor. Any state contractor
or prospective state contractor which fails to make reasonable efforts to comply
with the provisions requiring notice to its principals of these prohibitions and
the possible consequences of their violations may also be






--------------------------------------------------------------------------------






subject to civil penalties of $2000 or twice the amount of the prohibited
contributions made by their principals.


Criminal penalties—Any knowing and willful violation of the prohibition is a
Class D felony, which may subject the violator to imprisonment of not more than
5 years, or $5000 in fines, or both.


Contract Consequences
Contributions made or solicited in violation of the above prohibitions may
result, in the case of a state contractor, in the contract being voided.


Contributions made or solicited in violation of the above prohibitions, in the
case of a prospective state contractor, shall result in the contract described
in the state contract solicitation not being awarded to the prospective state
contractor, unless the State Elections Enforcement Commission determines that
mitigating circumstances exist concerning such violation.


The State will not award any other state contract to anyone found in violation
of the above prohibitions for a period of one year after the election for which
such contribution is made or solicited, unless the State Elections Enforcement
Commission determines that mitigating circumstances exist concerning such
violation.


Additional information and the entire text of P.A 07-1 may be found on the
website of the State Elections Enforcement
Commission, www.ct.gov/seec. Click on the link to “State Contractor Contribution
Ban.”


Definitions:
“State contractor” means a person, business entity or nonprofit organization
that enters into a state contract. Such person, business entity or nonprofit
organization shall be deemed to be a state contractor until December
thirty-first of the year in which such
contract terminates. “State contractor” does not include a municipality or any
other political subdivision of the state, including any entities or associations
duly created by the municipality or political subdivision exclusively amongst
themselves to further any purpose authorized by statute or charter, or an
employee in the executive or legislative branch of state government or a quasi-
public agency, whether in the classified or unclassified service and full or
part-time, and only in such person’s capacity as a state
or quasi-public agency employee.


“Prospective state contractor” means a person, business entity or nonprofit
organization that (i) submits a response to a state contract solicitation by the
state, a state agency or a quasi-public agency, or a proposal in response to a
request for proposals by the state, a state agency or a quasi-public agency,
until the contract has been entered into, or (ii) holds a valid prequalification
certificate issued by the Commissioner of Administrative Services under section
4a-100. “Prospective state contractor” does not include a municipality or any
other political subdivision of the state, including any entities or associations
duly created by the municipality or political subdivision exclusively amongst
themselves to further any purpose authorized by statute or charter, or an
employee in the executive or legislative branch of state government or a quasi-






--------------------------------------------------------------------------------






public agency, whether in the classified or unclassified service and full or
part-time, and only in such person’s capacity as a state or quasi-public agency
employee.


“Principal of a state contractor or prospective state contractor” means (i) any
individual who is a member of the board of directors of, or has an ownership
interest of five per cent or more in, a state contractor or prospective state
contractor, which is a business entity, except for an individual who is a member
of the board of directors of a nonprofit organization, (ii) an individual who is
employed by a state contractor or prospective state contractor, which is a
business entity, as president, treasurer or executive vice president, (iii) an
individual who is the chief executive officer of a state contractor or
prospective state contractor, which is not a business entity, or if a state
contractor or prospective state contractor has no such officer, then the officer
who duly possesses comparable powers and duties, (iv) an officer or an employee
of any state contractor or prospective state contractor who has managerial or
discretionary responsibilities with respect to a state contract, (v) the spouse
or a dependent child who is eighteen years of age or older of an individual
described in this subparagraph, or (vi) a political committee established or
controlled by an individual described in this subparagraph or the business
entity or nonprofit organization that is the state contractor or prospective
state contractor.


“State contract” means an agreement or contract with the state or any state
agency or any quasi-public agency, let through a procurement process or
otherwise, having a value of fifty thousand dollars or more, or a combination or
series of such agreements or contracts having a value of one hundred thousand
dollars or more in a calendar year, for (i) the rendition of services, (ii) the
furnishing of any goods, material, supplies, equipment or any items of any kind,
(iii) the construction, alteration or repair of any public building or public
work, (iv) the acquisition, sale or lease of any land or building, (v) a
licensing arrangement, or (vi) a grant, loan or loan guarantee. “State contract”
does not include any agreement or contract with the state, any state agency or
any quasi-public agency that is exclusively federally funded, an education loan
or a loan to an individual for other than commercial purposes.


“State contract solicitation” means a request by a state agency or quasi-public
agency, in whatever form issued, including, but not limited to, an invitation to
bid, request for proposals, request for information or request for quotes,
inviting bids, quotes or other types of submittals, through a competitive
procurement process or another process authorized by law waiving competitive
procurement.


“Managerial or discretionary responsibilities with respect to a state contract”
means having direct, extensive and substantive responsibilities with respect to
the negotiation of the state contract and not peripheral, clerical or
ministerial responsibilities.


“Dependent child” means a child residing in an individual’s household who may
legally be claimed as a dependent on the federal income tax of such individual.


“Solicit” means (A) requesting that a contribution be made, (B) participating in
any fund-raising activities for a candidate committee, exploratory committee,
political committee or party committee, including, but not limited to,
forwarding tickets to potential contributors, receiving contributions for
transmission to any such committee or bundling contributions, (C)






--------------------------------------------------------------------------------






serving as chairperson, treasurer or deputy treasurer of any such committee, or
(D) establishing a political committee for the sole purpose of soliciting or
receiving contributions for any committee. Solicit does not include: (i) making
a contribution that is otherwise permitted by Chapter 155 of the Connecticut
General Statutes; (ii) informing any person of a position taken by a candidate
for public office or a public official, (iii) notifying the person of any
activities of, or contact information for, any candidate for public office; or
(iv) serving as a member in any party committee or as an officer of such
committee that is not otherwise prohibited in this section.






















































